


Exhibit 10.1
EXECUTION COPY
Published CUSIP Number:__________
Revolving Credit CUSIP Number: __________
 
 

CREDIT AGREEMENT

Dated as of May 10, 2012

among

Sigma-Aldrich Corporation,


The Lenders Party Hereto,

and

Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Letter of Credit Issuer


Wells Fargo Securities, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated
and
J.P. Morgan Securities LLC,
as Joint Lead Arrangers and Joint Bookrunners


Bank of America, N.A.
and
JPMorgan Chase Bank, N.A.,
as Co-Syndication Agents


U.S. Bank National Association
and
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
as Co-Documentation Agents
 
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
ARTICLE I
 
 
 
 
DEFINITIONS
 
 
 
 
Section 1.1    
Definitions
 
1


Section 1.2    
Accounting Terms and Determinations
 
17


Section 1.3    
References to Agreement and Laws
 
17


Section 1.4    
Types of Borrowings
 
17


 
 
 
 
ARTICLE II
 
 
 
 
THE CREDITS
 
 
 
 
Section 2.1
Commitments to Lend
 
18


Section 2.2
Notice of Borrowings
 
19


Section 2.3
Notice to Lenders; Funding of Loans
 
20


Section 2.4
Evidence of Loans
 
21


Section 2.5
Maturity of Loans
 
22


Section 2.6
Interest Rates
 
22


Section 2.7
Loan Fees
 
22


Section 2.8
Optional Termination, Reduction or Increase of Commitments
 
23


Section 2.9
Mandatory Termination of Revolving Commitments; Extension of Revolving
Commitments
 
25


Section 2.10
Prepayments
 
28


Section 2.11
General Provisions as to Payments
 
29


Section 2.12
Funding Losses
 
29


Section 2.13
Computation of Interest and Fees
 
30


Section 2.14
Withholding Tax Exemption
 
30


Section 2.15
Letters of Credit
 
34


Section 2.16
Cash Collateral
 
38


Section 2.17
Defaulting Lenders
 
39


 
 
 
 
ARTICLE III
 
 
 
 
CONDITIONS
 
 
 
 
Section 3.1
Effectiveness
 
42


Section 3.2
Borrowings
 
42


 
 
 
 
ARTICLE IV
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 4.1
Corporate Existence and Power
 
43


Section 4.2
Corporate and Governmental Authorization; No Contravention
 
43


Section 4.3
Binding Effect
 
44


Section 4.4
Financial Information
 
44


Section 4.5
Litigation
 
44


Section 4.6
Compliance with ERISA
 
44


Section 4.7
Environmental Matters
 
44


Section 4.8
Taxes
 
45






--------------------------------------------------------------------------------



Section 4.9
Subsidiaries
 
45


Section 4.10
Full Disclosure
 
45


Section 4.11
Investment Company
 
45


Section 4.12
Compliance With Laws
 
45


Section 4.13
Default or Event of Default
 
46


Section 4.14
Liens
 
46


Section 4.15
Material Agreements
 
46


Section 4.16
OFAC
 
46


 
 
 
 
ARTICLE V
 
 
 
 
COVENANTS
 
 
 
 
Section 5.1
Information
 
46


Section 5.2
Maintenance of Property; Insurances
 
48


Section 5.3
Conduct of Business and Maintenance of Existence
 
49


Section 5.4
Compliance with Laws
 
49


Section 5.5
Capitalization Ratio
 
49


Section 5.6
[Reserved]
 
49


Section 5.7
Negative Pledge
 
49


Section 5.8
Consolidations, Mergers and Sales of Assets
 
50


Section 5.9
Transactions with Affiliates
 
50


Section 5.10
Use of Proceeds
 
51


Section 5.11
Limitation on Debt
 
51


Section 5.12
Limitation on Certain Covenants and Restrictions
 
51


Section 5.13
Taxes
 
51


 
 
 
 
ARTICLE VI
 
 
 
 
DEFAULTS
 
 
 
 
Section 6.1
Events of Default
 
52


Section 6.2
Notice of Default
 
54


 
 
 
 
ARTICLE VII
 
 
 
 
THE ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER
 
 
 
 
Section 7.1
Appointment
 
54


Section 7.2
Nature of Duties
 
54


Section 7.3
Exculpation Rights, Etc
 
55


Section 7.4
Reliance
 
55


Section 7.5
Indemnification
 
55


Section 7.6
Administrative Agent In Its Individual Capacity
 
56


Section 7.7
Notice of Default
 
56


Section 7.8
Holders of Obligations
 
56


Section 7.9
Resignation by the Administrative Agent
 
56


Section 7.10
Application of Article VII to Letter of Credit Issuer
 
57


Section 7.11
Co-Agents
 
57


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



ARTICLE VIII
 
 
 
 
CHANGE IN CIRCUMSTANCES
 
 
 
 
Section 8.1
Basis for Determining Interest Rate Inadequate or Unfair
 
57


Section 8.2
Illegality
 
58


Section 8.3
Increased Cost and Reduced Return
 
58


Section 8.4
Base Rate Loans Substituted for Affected LIBOR Loans
 
60


Section 8.5
Mitigation Obligations; Replacement of Lenders
 
60


 
 
 
 
ARTICLE IX
 
 
 
 
MISCELLANEOUS
 
 
 
 
Section 9.1
Notices
 
62


Section 9.2
No Waivers
 
63


Section 9.3
Expenses; Documentary Taxes; Indemnification
 
63


Section 9.4
Sharing of Set-Offs
 
65


Section 9.5
Amendments and Waivers
 
66


Section 9.6
Successors and Assigns; Participations
 
67


Section 9.7
Collateral
 
71


Section 9.8
GOVERNING LAW; SUBMISSION TO JURISDICTION, ETC
 
71


Section 9.9
Counterparts; Integration
 
72


Section 9.10
Confidentiality
 
72


Section 9.11
Patriot Act Notification
 
73


Section 9.12
WAIVER OF JURY TRIAL
 
73


Section 9.13
No Advisory or Fiduciary Responsibility
 
74








--------------------------------------------------------------------------------



CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of May 10, 2012, is by and among SIGMA-ALDRICH
CORPORATION, a Delaware corporation, the Lenders from time to time party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender and Letter of Credit Issuer.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$600,000,000 at any time outstanding (except as provided in Section 2.8(c));
WHEREAS, the proceeds of the revolving credit facility will be used by the
Borrower for general corporate purposes and to refinance existing indebtedness;
and
WHEREAS, the Lenders are willing to extend Revolving Commitments to make Loans
and issue Letters of Credit to the Borrower hereunder, in each case, for the
respective purposes provided herein and only on the terms and subject to the
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.1    Definitions. The following terms, as used herein, have the
following meanings:
“Administrative Agent” means Wells Fargo in its capacity as Administrative Agent
for the Lenders hereunder, and its successors in such capacity.
“Administrative Agent-Related Persons” means the Administrative Agent (including
any successor Administrative Agent), together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided that any
Person which does not own, directly or indirectly, more than 15% of any class of
voting securities (or other ownership interests) of such other Person shall not
be deemed to “control” such Person. In no event shall the Administrative Agent
or any Lender be deemed to be an Affiliate of the Borrower or any of its
Subsidiary.
“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its



--------------------------------------------------------------------------------



Base Rate Lending Office and (ii) in the case of its LIBOR Loans, its LIBOR
Lending office.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee” has the meaning set forth in Section 9.6(c).
“Assignment and Assumption Agreement” has the meaning set forth in Section
9.6(c).
“Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Chief Operating Officer, Chief Financial Officer, Treasurer,
Corporate Controller or any Vice President and Chief Administrative Officer of
the Borrower or any other officer designated by the Borrower in writing to the
Administrative Agent, in each case acting singly.
“Bankruptcy Code” means chapter 11 of title 11 of the United States Code, 11
U.S.C. §101 et. seq.
“Base Rate” means, for any day, a rate of interest per annum (i) equal to the
highest of (a) the Prime Rate for such day, (b) the sum of the Federal Funds
Effective Rate for such day plus 1/2%, and (c) the LIBOR Base Rate for a one
month interest period on such day plus 1% plus (ii) the Base Rate Margin.
“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.
“Base Rate Loan” means a Loan bearing interest at the Base Rate.
“Base Rate Margin” means, with respect to Base Rate Loans at any time, the
percentage rate per annum which is applicable at such time with respect to Base
Rate Loans as set forth in the Pricing Schedule.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board of Directors” means the board of directors of the Borrower as it may be
constituted at any relevant time.
“Borrower” means Sigma-Aldrich Corporation, a Delaware corporation, and its
successors.
“Borrowing” has the meaning set forth in Section 1.4.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Loans a day (other than a Saturday on Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York, New York for the conduct of substantially all of their
commercial lending activities.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or the Lenders, as collateral for Letter of Credit Obligations or
obligations



--------------------------------------------------------------------------------



of the Lenders to fund participations in respect of Letter of Credit
Obligations, cash or deposit account balances or, if the Administrative Agent
and the Letter of Credit Issuer shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Letter of Credit Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.
“Capital Lease Obligation” of any Person means the obligation to pay rent or
other payment amounts under a lease of (or other indebtedness arrangements
conveying the right to use) real or personal property of such Person which is
required to be classified and accounted for as an asset and a liability on the
face of a balance sheet of such Person in accordance with GAAP.
“Capitalization Ratio” means at any date the ratio of (x) Consolidated Debt, to
(y) the sum of Consolidated Debt plus Consolidated Net Worth.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or implementation thereof and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Code” means the Code of 1986, and the rules and regulations promulgated
thereunder.
“Compliance Certificate” means a certificate delivered in accordance with
Section 5.1(c).
“Consolidated Debt” means at any date the Debt of the Borrower and its
Subsidiaries, determined on a consolidated basis as of such date.
“Consolidated Net Worth” means, at any time: (a) the total assets of the
Borrower and its Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such time prepared in
accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries; minus (b)
the total liabilities of the Borrower and its Subsidiaries which would be shown
as liabilities on a consolidated balance sheet of the Borrower and its
Subsidiaries as of such time prepared in accordance with GAAP; minus (c) any
consolidated balance sheet foreign currency translation adjustment.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all fixed or
contingent reimbursement obligations of such Person with respect to letters of
credit, (iv) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable, deferred
compensation items, and like expense accruals arising in the ordinary course of
business), except, in the case of property, to the extent that the rights and
remedies of the obligor with respect to such obligations are limited to
repossession or sale of such property, (v) all Capital Lease Obligations of such
Person, (vi) all obligations of such Person for Swaps, (vii) all Debt of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person, (viii) the aggregate amount of uncollected accounts
receivable of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP, (ix) all Synthetic Lease
Obligations, and (x) all Debt of others Guaranteed by such Person. The amount of
any Debt secured



--------------------------------------------------------------------------------



by a Lien pursuant to clause (vii) above shall be an amount equal to the lesser
of (x) the aggregate outstanding amount of Debt secured by such Lien and (y) the
greater of the aggregate book value and the aggregate fair market value of the
assets subject to such Lien.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time, or both, would, unless cured
or waived, become an Event of Default.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans, participations in Letter of
Credit Obligations or participations in Swingline Loans required to be funded by
it hereunder within two Business Days of the date such Loans or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Letter of Credit Issuer, the Swingline Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, the Letter of Credit Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Borrower, the Letter of Credit
Issuer, the Swingline Lender and each Lender.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.1.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or toxic
or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or toxic or hazardous substances or wastes or the
clean up or other remediation thereof and any and all judgments, orders,
decrees, permits, grants, franchises, licenses or



--------------------------------------------------------------------------------



agreements relating to the foregoing to which the Borrower or any Subsidiary is
a party or which is otherwise applicable to the Borrower or any Subsidiary.
“Eligible Lender” means a financial institution mutually agreed upon by both
Administrative Agent and Borrower, such consent shall not be unreasonably
withheld.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, or any successor statute.
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated, on or after the
Effective Date, as a single employer under Section 414 of the Code.
“Event of Default” has the meaning set forth in Section 6.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under Section
8.5(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.14(b), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure (other than
as a result of a Change in Law) to comply with Section 2.14(f) and (d) any U.S.
federal withholding Taxes imposed under FATCA.
“Extending Lender” has the meaning set forth in Section 2.9(b)(ii).
“Existing Credit Agreement” means that certain Credit Agreement dated as
February 23, 2005 among the Borrower, the Lenders party thereto, Wells Fargo
Bank, National Association, as Administrative Agent and Letter of Credit Issuer,
Wells Fargo Bank, National Association and Wachovia Capital Markets, LLC, as
Joint Lead Arrangers, Wachovia Bank, N.A., as Syndication Agent, and U.S. Bank
N.A., The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch and ABN AMRO Bank N.V.,
as Co-Documentation Agents.
“Existing Letters of Credit” means those letters of credit existing on the
Effective Date and identified on Schedule 1.1.
“Facility Fee Rate” has the meaning set forth in Section 2.7(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a



--------------------------------------------------------------------------------



Business Day, the average of the quotations at approximately 9:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
“Fee Letter” means any of the letter agreements, relating to certain agency and
arrangement fees, between the Borrower and (i) Wells Fargo, in its capacity as
Administrative Agent and Wells Fargo Securities, LLC, in its capacity as Joint
Lead Arranger, (ii) Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as Joint Lead Arranger, and Bank of America, N.A., in its capacity as a
Lender, and (iii) J.P. Morgan Securities LLC, in its capacity as Joint Lead
Arranger, and JPMorgan Chase Bank, N.A., in its capacity as a Lender.
“Fiscal Quarter” means a fiscal quarter of the Borrower.
“Fiscal Year” means a fiscal year of the Borrower.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Commitment Percentage of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.



--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Interest Period” means, with respect to each LIBOR Loan, the period commencing
on the date of such Borrowing and ending 1, 2, 3, 6, 9 or 12 months thereafter,
as the Borrower may elect in the applicable Notice of Borrowing; provided that:
(i)
any Interest Period which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii)
any Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (iii) below,
end on the last Business Day of a calendar month; and

(iii)
any Interest Period which would otherwise end after the Termination Date shall
end on the Termination Date.

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
“Issuance Request” shall have the meaning set forth in Section 2.15.4.
“Lender” means each lender listed on the signature pages hereof, each Assignee
which becomes a Lender pursuant to Section 9.6(c), and their respective
successors and assigns.
“Lending Office” means the LIBOR Lending Office or Base Rate Lending Office, as
applicable.
“Letter of Credit” means a standby letter of credit issued pursuant to Section
2.15 and the Existing Letters of Credit.
“Letter of Credit Issuer” means Wells Fargo, as issuer of the Letters of Credit.
“Letter of Credit Issuer-Related Persons” means the Letter of Credit Issuer
(including any successor Administrative Agent), together with its Affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.
“Letter of Credit Obligations” means, as at the time of determination thereof,
the sum of (a) the Reimbursement Obligations then outstanding, and (b) the
aggregate undrawn face amount of the then outstanding Letters of Credit.
“Letter of Credit Sublimit” means an aggregate amount of $75,000,000.
“LIBOR Base Rate” means:
(A)    for any interest rate calculation with respect to a LIBOR Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period



--------------------------------------------------------------------------------



which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR Base
Rate” shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period; and
(B)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to one month (commencing on the date of determination
of such interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/100th of 1%). If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page) then “LIBOR” for such Base Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
Each calculation by the Administrative Agent of the LIBOR Base Rate shall be
conclusive and binding for all purposes, absent manifest error.
“LIBOR Lending Office” means, as to each Lender, its office, branch or affiliate
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its LIBOR Lending Office) or
such other office, branch or affiliate of such Lender as it may hereafter
designate as its LIBOR Lending Office by notice to the Borrower and the
Administrative Agent.
“LIBOR Loan” means a Loan bearing interest at the LIBOR Rate.
“LIBOR Margin” means, with respect to LIBOR Loans at any time, the percentage
rate per annum which is applicable at such time with respect to LIBOR Loans as
set forth in the Pricing Schedule.
“LIBOR Rate” means, with respect to LIBOR Loans for the relevant Interest
Period, the sum of (i) the quotient of (a) the LIBOR Base Rate applicable to
such Interest Period, divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, plus (ii) the LIBOR
Margin. The LIBOR Rate shall be rounded to the next higher multiple of 1/16 of
1% if the rate is not such a multiple.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, security
interest or encumbrance of any kind in respect of such asset, including any
conditional sale or other title retention agreement.
“Loan” means a Revolving Loan or Swingline Loan, as the case may be.
“Loan Document” means this Agreement, the Fee Letters and any Notes issued
hereunder and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any of its Subsidiaries in favor of or
provided to the Administrative Agent in connection with this Agreement.
“Material Adverse Effect” means a material adverse effect on: (i) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole; (ii) the ability of the Borrower to



--------------------------------------------------------------------------------



perform its obligations under the Loan Documents; or (iii) the legality,
validity or enforceability of the Loan Documents.
“Material Debt” means Debt (other than the Obligations) of the Borrower and/or
one or more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount exceeding $30,000,000.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the Letter of Credit Issuer with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuer in
its sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a) (3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 9.5
and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.9(b)(ii).
“Notes” means the Revolving Notes and the Swingline Notes, and “Note” means any
of the Revolving Notes or Swingline Notes.
“Notice of Borrowing” means a Notice of Borrowing (as defined in Section 2.2(a))
executed by a Senior Financial Officer.
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Letter of Credit Obligations, and all accrued and unpaid fees,
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent or any indemnified party
arising under the Loan Documents.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement



--------------------------------------------------------------------------------



or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment other than an
assignment made pursuant to Section 8.5(b).
“Parent” means, with respect to any Lender, any Person controlling (as defined
under the definition of “Affiliate” herein) such Lender.
“Participant” has the meaning set forth in Section 9.6(b).
“Participant Register” has the meaning specified in Section 9.6(b).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“Payment Office” means the main office of the Administrative Agent located in
Charlotte, North Carolina.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Disposition” has the meaning set forth in Section 5.8(c).
“Permitted Lien” means:
(a)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(b)    carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens granted or arising in the ordinary course of
business which secure amounts not overdue for a period of more than 60 days or
if more than 60 days overdue, are unfiled and no other action has been taken to
enforce such Lien or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(c)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the applicable Person;
(d)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 6.1(j) or securing appeal or other surety bonds
related to such judgments;
(e)    precautionary filings in respect of operating leases; and leases,
licenses, subleases or sublicenses granted to others in the ordinary course of
business which do not interfere in any material respect with the business of the
Borrower or any Subsidiary;
(f)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure payment of non-delinquent customs duties in connection with the
importation of goods;
(g)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity



--------------------------------------------------------------------------------



brokerage accounts incurred in the ordinary course of business; and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
(h)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements; and
(i)    Liens to secure the performances of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule I.
“Prime Rate” means at any time the rate of interest per annum most recently
announced within Wells Fargo as its Prime Rate, with the understanding that
Wells Fargo’s Prime Rate is one of its base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate. Each change in the Prime Rate shall be effective on the day the
change is announced within Wells Fargo.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.
“Register” has the meaning set forth in Section 9.6(f).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time and any successor thereto or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Agreement” means a letter of credit application and reimbursement
agreement in such form as the Letter of Credit Issuer may from time to time
employ in the ordinary course of business. In the event of any inconsistency
between the Agreement and any Reimbursement Agreement, this Agreement shall
govern.
“Reimbursement Obligations” means, at any time, the aggregate (without
duplication) of the Obligations of the Borrower to the Lenders, the Letter of
Credit Issuer and/or the Administrative Agent in respect of all unreimbursed



--------------------------------------------------------------------------------



payments or disbursements made by the Lenders, the Letter of Credit Issuer
and/or the Administrative Agent under or in respect of draws made under the
Letters of Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means at any time Lenders having at least (i) 51% of the
aggregate amount of the Revolving Commitments, and (ii) to the extent any
Revolving Commitments have terminated, 51% of the aggregate Revolving Credit
Exposure. The Revolving Commitment of any Defaulting Lender or, to the extent
any Revolving Commitments have terminated, the Revolving Credit Exposure of any
Defaulting Lender, shall be disregarded in determining Required Lenders at any
time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum,
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on eurocurrency liabilities.
“Revolving Commitment” means, with respect to any Lender, the principal amount
set forth opposite the name of such Lender on Schedule II hereto or in any
Assignment and Assumption Agreement under the caption “Amount of Revolving
Commitment”, and “Revolving Commitments” means such Revolving Commitments,
collectively, which Revolving Commitments equal $600,000,000 in aggregate as of
the Effective Date, as such amount may be changed from time to time pursuant to
Section 2.8.
“Revolving Commitment Percentage” means, with respect to each Lender, the
percentage equal to a fraction the numerator of which is the amount of such
Lender’s Revolving Commitment and the denominator of which is the aggregate
amount of the Revolving Commitments of the Lenders.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Loans and Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
on such date; plus (b) with respect to any Letter of Credit Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Borrowing occurring on such date and any other changes in the aggregate
amount of the Letter of Credit Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
“Revolving Loan” means a loan made by a Lender pursuant to Section 2.1 (a),
which may be a Base Rate Loan or a LIBOR Loan.
“Revolving Loan Availability Period” means the period from and including the
Effective Date to but not including the Revolving Loan Termination Date.
“Revolving Loan Termination Date” means May 10, 2017, subject to extension
pursuant to Section 2.9(b).
“Revolving Note” means promissory notes of the Borrower, substantially in the
form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to repay
the Revolving Loans, and “Revolving Note” means any one of such



--------------------------------------------------------------------------------



promissory notes issued hereunder, as the same may be amended, supplemented or
otherwise modified from time to time.
“Sale and Leaseback Transaction” of any Person means an arrangement with any
lender or investor or to which such lender or investor is a party providing for
the leasing by such Person of any property that has been or is being sold,
conveyed, transferred or otherwise disposed of by such Person to such lender or
investor or to any Person to whom funds have been or are to be advanced by such
lender or investor on the security of such property.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower or one of the
Subsidiaries.
“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations (other than forward
currency contracts) obligating such Person to make payments, whether
periodically or upon the happening of a contingency. For the purposes of this
Agreement, the amount of the obligation under any Swap shall be the amount
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Swap had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to such Swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then and in each such
case, the amount of such obligations shall be the net amount so determined.
“Swingline Commitment” means the lesser of (a) $50,000,000 and (b) the Revolving
Commitment.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing



--------------------------------------------------------------------------------



the Swingline Loans made by the Swingline Lender, substantially in the form
attached as Exhibit A-2, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.
“Synthetic Lease Obligation” of any Person means the obligation to pay rent or
other payment amounts under a lease of (or other indebtedness arrangements
conveying the right to use) real or personal property of such Person which may
be classified and accounted for as an operating lease or off-balance sheet
liability for accounting purposes but as a secured or unsecured loan for tax
purposes under the Code.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“Voting Stock” means capital stock of any class or classes (however designated)
having ordinary voting power for the election of directors of the Borrower,
other than stock having such power only by reason of the happening of a
contingency.
“Wells Fargo” means Wells Fargo Bank, National Association, in its individual
capacity.
“Withholding Agent” means the Borrower and the Administrative Agent.
Section 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Borrower’s independent public accountants) with the most recent
audited consolidated financial statements of the Borrower and its Subsidiaries
delivered to the Lenders. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. If the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article V to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article V for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
Section 1.3    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any applicable law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such applicable law.



--------------------------------------------------------------------------------



Section 1.4    Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to the Borrower pursuant to Article
II on a single date and, in the case of LIBOR Loans, for a single Interest
Period. Borrowings may be classified for purposes of this Agreement by reference
to the pricing of Loans comprising such Borrowing (e.g., a “Base Rate Borrowing”
is a Borrowing comprised of Base Rate Loans, and a “LIBOR Borrowing” is a
Borrowing comprised of LIBOR Loans).

ARTICLE II

THE CREDITS
Section 2.1    Commitments to Lend.
(a)    Revolving Loans. During the Revolving Loan Availability Period, each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Revolving Loans to the Borrower pursuant to this Section
2.1(a) from time to time; provided that (i) the Revolving Credit Exposure of any
Lender shall not at any time exceed such Lender’s Revolving Commitment and (ii)
the Revolving Credit Outstandings shall not exceed the Revolving Commitment.
Each Borrowing under this Section 2.1(a) shall be in an aggregate principal
amount of $5,000,000 or any larger multiple of $1,000,000 (or in the remaining
unused portion of the Revolving Commitments) and shall be made from the several
Lenders ratably in proportion to their respective Revolving Commitment
Percentages. Within the foregoing limits, the Borrower may borrow under this
Section 2.1, repay, or to the extent permitted by Section 2.10, prepay Loans and
reborrow at any time during the Revolving Loan Availability Period under this
Section 2.1(a).
(b)    Swingline Loans.
(i)    During the Revolving Loan Availability Period, the Swingline Lender may,
in its sole discretion, make Swingline Loans to the Borrower pursuant to this
Section 2.1(b) from time to time; provided, that (a) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Commitment and (b) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the Swingline Commitment.
(ii)    Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Revolving Commitment Percentages and shall thereafter be
reflected as Revolving Loans of the Lenders on the books and records of the
Administrative Agent. Each Lender shall fund its respective Revolving Commitment
Percentage of Revolving Loans as required to repay Swingline Loans outstanding
to the Swingline Lender upon demand by the Swingline Lender but in no event
later than 1:00 p.m. on the next succeeding Business Day after such demand is
made. No Lender’s obligation to fund its respective Revolving Commitment
Percentage of a Swingline Loan shall be affected by any other Lender’s failure
to fund its Revolving Commitment Percentage of a Swingline Loan, nor shall any
Lender’s Revolving Commitment Percentage be increased as a result of any such
failure of any other Lender to fund its Revolving Commitment Percentage of a
Swingline Loan.
(iii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Revolving Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Loan extended after the occurrence
and during the continuance of an Event of Default of which the Administrative
Agent has received notice in the manner required pursuant to Section 7.7 and
which such Event of Default has not been waived by the Required



--------------------------------------------------------------------------------



Lenders or the Lenders, as applicable).
(iv)    Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.1(b) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article III. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section
2.1(b)(iv), one of the events described in Section 6.1(g) or (h) shall have
occurred, each Lender will, on the date the applicable Revolving Loan would have
been made, purchase an undivided participating interest in the Swingline Loan to
be refunded in an amount equal to its Revolving Commitment Percentage of the
aggregate amount of such Swingline Loan. Each Lender will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).
(v)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.1(b) shall be subject to the terms and conditions
of Section 2.16 and Section 2.17.
Section 2.2    Notice of Borrowings.
(a)    Notice of Borrowings. The Borrower shall give the Administrative Agent
notice (a “Notice of Borrowing”) not later than (x) 12:00 noon (Chicago time) on
the date of each Base Rate Borrowing and each Borrowing comprised of a Swingline
Loan and (y) 1:00 P.M. (Chicago time) on the third Business Day before each
LIBOR Borrowing, specifying:
(i)    the date of such Borrowing, which shall be a Business Day,
(ii)    the aggregate amount of such Borrowing,
(iii)    whether the Loans comprising such Borrowing are to be Revolving Loans
or Swingline Loans,
(iv)    in the case that the Loans comprising such Borrowing are to be Revolving
Loans, whether such Loans are to be Base Rate Loans or LIBOR Loans, and
(v)    in the case of a LIBOR Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.
(b)    Conversion and Continuation of Outstanding Advances. Base Rate Borrowings
shall continue as Base Rate Borrowings unless and until such Base Rate
Borrowings are converted into LIBOR Loans pursuant to this Section 2.2 or are
repaid in accordance with this Article II. Each LIBOR Borrowing shall continue
as a LIBOR Borrowing until the end of the then applicable Interest Period
therefor, at which time such LIBOR Borrowing shall be automatically converted
into a Base Rate Borrowing unless (x) such LIBOR Borrowing is or was repaid in
accordance with this Article II or (y) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such LIBOR



--------------------------------------------------------------------------------



Borrowing continue as a LIBOR Borrowing for the same or another Interest Period.
The Borrower may elect from time to time to convert all or any part of a Base
Rate Borrowing into a LIBOR Borrowing, provided that the resulting Borrowings
shall be in a minimum amount of $5,000,000. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Base Rate Borrowing into a LIBOR Borrowing or continuation
of a LIBOR Borrowing not later than 1:00 P.M. (Chicago time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the aggregate amount of the Borrowing which is to be converted or
continued and whether such Borrowing is a Base Rate Borrowing or a LIBOR
Borrowing, and
(iii)    the amount of such Borrowing which is to be converted into or continued
as a LIBOR Borrowing and the duration of the Interest Period applicable thereto.
In no event shall Borrower be permitted more than eight (8) Interest Periods
outstanding at any one time under this Agreement.
Section 2.3    Notice to Lenders; Funding of Loans.
(a)    Upon receipt of a Notice of Borrowing the Administrative Agent shall
promptly notify each Lender of the contents thereof and of such Lender’s share
of such Borrowing and such Notice of Borrowing shall not thereafter be revocable
by the Borrower.
(b)    Not later than 2:00 P.M. (Chicago time) on the date of each Borrowing,
(i) each Lender therein shall (except as provided in subsection (c) of this
Section 2.3) make available its share of such Borrowing to be made on such date,
in funds immediately available, to the Administrative Agent at its address
specified in or pursuant to Section 9.1 and (ii) the Swingline Lender shall make
available the Swingline Loans to be made on such date, in funds immediately
available to the Administrative Agent at its address specified in or pursuant to
Section 9.1. Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied, the Administrative
Agent will make the funds so received from the Lenders and the Swingline Lender
available to the Borrower at the Administrative Agent’s aforesaid address.
(c)    If new Loans are to be made hereunder on a day on which the Borrower is
to prepay or repay all or any part of outstanding Loans, the Lenders shall apply
the proceeds of the new Loans to make such repayment and only an amount equal to
the difference (if any) between the amount being borrowed and the amount being
prepaid or repaid shall be made available by the Lenders to the Administrative
Agent as provided in subsection (b), or remitted by the Borrower to the
Administrative Agent as provided in Section 2.12, as the case may be. In such
case, the incurrence of such new Loans and the prepayment or repayment of such
outstanding Loans shall be deemed to have occurred simultaneously.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.3 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in



--------------------------------------------------------------------------------



the case of the Borrower, a rate per annum equal to the interest rate applicable
thereto pursuant to Section 2.6 and (ii) in the case of such Lender, the Federal
Funds Effective Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.
Section 2.4    Evidence of Loans. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts and
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Note
and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Loans and/or Swingline Loans, as applicable, in addition to such
accounts or records. Each Lender may attach schedules to its Notes and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
Section 2.5    Maturity of Loans. Each Loan shall mature, and the principal
amount thereof and all accrued and unpaid interest thereon shall be due and
payable in full, on the Revolving Loan Termination Date.
Section 2.6    Interest Rates.
(a)    Each Revolving Loan that is a Base Rate Loan and each Swingline Loan
shall bear interest on the outstanding principal amount thereof, for each day
from the date such Loan is made until it becomes due or, in the case of any
Revolving Loan is converted to a LIBOR Loan, at a rate per annum equal to the
Base Rate for such day. Such interest shall be payable quarterly in arrears on
the last Business Day of each calendar quarter. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day from and including the date payment thereof was due to, but excluding, the
date of the actual payment, at a rate per annum equal to the sum of 2% plus the
Base Rate for such day.
(b)    Each Revolving Loan that is a LIBOR Loan shall bear interest on the
outstanding principal amount thereof, for each Interest Period applicable
thereto, at a rate per annum equal to the applicable LIBOR Rate. Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof. Any overdue principal of or interest on any LIBOR Loan
shall bear interest, payable on demand, for each day from and including the date
payment thereof was due to, but excluding, the date of actual payment, at a rate
per annum equal to the sum of two percent (2%) plus the higher of (i) the Base
Rate for such day, or (ii) the LIBOR Rate for the applicable Interest Period,
and thereafter, at a rate per annum equal to the sum of two percent (2%) plus
the Base Rate for such day.
(c)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders by facsimile of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.
Section 2.7    Loan Fees.
(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders ratably a facility fee at the applicable percentage rate
per annum as set forth in the Pricing Schedule (the “Facility Fee Rate”). Such
facility fee shall accrue each day from and including the Effective Date to but
excluding



--------------------------------------------------------------------------------



the Termination Date, on the aggregate amount of the Revolving Commitments
(whether used or unused) on such date.
(b)    Administrative Agent’s and Arrangers’ Fees. The Borrower shall pay to the
Administrative Agent and the Joint Lead Arrangers, for their own accounts, as
and when due the fees set forth in the Fee Letters.
(c)    Payments. Accrued fees under clauses (a) and (b) of this Section 2.7
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December and on the Termination Date.
Section 2.8    Optional Termination, Reduction or Increase of Commitments.
(a)    The Borrower may, upon at least three (3) Business Days’ notice to the
Administrative Agent, terminate the Revolving Commitments at any time, if no
Revolving Loans, Letter of Credit Obligations or Swingline Loans are outstanding
at such time.
(b)    The Borrower may, upon at least three (3) Business Days’ notice to the
Administrative Agent, ratably reduce from time to time by an aggregate amount of
$5,000,000 or any larger multiple of $5,000,000 the aggregate amount of the
Revolving Commitments in excess of the aggregate outstanding principal amount of
the Revolving Loans, Letter of Credit Obligations and Swingline Loans. Each such
termination or reduction shall be permanent.
(c)    (i)    Borrower may at any time, by notice to the Administrative Agent,
propose that the Revolving Commitments be increased (the amount of such increase
being a “Revolving Commitment Increase”), effective as at a date prior to the
Revolving Loan Termination Date (an “Increase Date”) as to which agreement is to
be reached by an earlier date specified in such notice (a “Increase Commitment
Date”); provided, however, that (a) the Borrower may not propose more than two
Revolving Commitment Increases in any calendar year, (b) the Borrower shall
cause the Increase Date to occur on a date which is the end of the applicable
Interest Period for all Loans then outstanding (and for this purpose the
Borrower shall cause Interest Periods to be selected in such manner to effect
the foregoing), (c) the minimum proposed Revolving Commitment Increase per
notice shall be $10,000,000, (d) in no event shall the Revolving Commitments at
any time exceed $900,000,000, (e) the Borrower shall have delivered to the
Administrative Agent all necessary corporate resolutions authorizing such
Revolving Commitment Increase and any related borrowings, together with
customary legal opinions and such other certificates and documentation
reasonably requested by the Administrative Agent in connection with such
Revolving Commitment Increase and (f) no Default shall have occurred and be
continuing on such Increase Date. The Administrative Agent shall notify the
Lenders thereof promptly upon its receipt of any such notice. Each of the
Lenders shall have the opportunity to increase its Revolving Commitment by a
ratable amount of the proposed Revolving Commitment Increase. If one or more of
the Lenders is not willing to increase its Revolving Commitment on a ratable
basis (provided, that failure of a Lender to respond shall be deemed an
indication of unwillingness), then the Administrative Agent agrees that it will
cooperate with the Borrower in discussions with the Lenders and other Eligible
Lenders with a view to arranging the proposed Revolving Commitment Increase
through the increase of the Revolving Commitments of, first, one or more of the
Lenders (each such Lender that is willing to increase its Revolving Commitment
hereunder being an “Increasing Lender”) and, if the existing Lenders are not
willing, in the aggregate, to increase their Revolving Commitments by the amount
of the requested Revolving Commitment Increase, then, subject to the provisions
of applicable law, by the addition of one or more other Eligible Lenders
reasonably acceptable to the Borrower and the Administrative Agent (each an
“Assuming Lender”) as Lenders and as parties to this Agreement. If the
Increasing Lenders agree to increase their respective Revolving Commitments by
an aggregate amount in excess of the proposed Revolving Commitment Increase, the
proposed Revolving Commitment Increase shall be allocated among such Increasing
Lenders in proportion to their respective Revolving Commitments immediately
prior to the Increase Date. Any Lender offered or approached to provide all or a
portion of any Revolving Commitment Increase may elect or decline, in its sole
discretion, to



--------------------------------------------------------------------------------



provide such Revolving Commitment Increase, and any Lender that does not respond
to any such request shall be deemed to have declined to provide any portion of
such Revolving Commitment Increase. If agreement is reached on or prior to the
applicable Increase Commitment Date with any Increasing Lenders and Assuming
Lenders as to a Revolving Commitment Increase (which may be less than but not
greater than specified in the applicable notice from the Borrower), such
agreement to be evidenced by a notice in reasonable detail from the
Administrative Agent to the Borrower on or prior to the applicable Increase
Commitment Date, such Assuming Lenders, if any, shall become Lenders hereunder
as of the applicable Increase Date and the Revolving Commitments of such
Increasing Lenders and such Assuming Lenders shall become or be, as the case may
be, as of the Increase Date, the amounts specified in such notice; provided,
that:
(w)    the Administrative Agent shall have received (with copies for each
Lender, including each such Assuming Lender) by no later than 10:00 A.M.
(Chicago time) on the applicable Increase Date a certificate executed by both an
Authorized Officer and the secretary of the Borrower, stating that the
resolutions adopted by the Board of Directors of the Borrower prior to such
Increase Date authorizing the Borrower to borrow Revolving Loans pursuant to
this Agreement from time to time in an aggregate principal amount at any one
time outstanding not in excess of $900,000,000 remain in full force and effect
and have not been modified or rescinded or attaching and certifying, if
applicable, any amendments to such resolutions or supplemental borrowing
resolutions;
(x)    The Administrative Agent shall have received from the Borrower duly
executed and delivered (1) upon the request of any Assuming Lender, if any, or
any Increasing Lender, Revolving Notes payable to the order of such Assuming
Lender or Increasing Lender, as applicable, dated as of the applicable Increase
Date, in a principal amount equal to such Lender’s Revolving Commitment after
giving effect to the relevant Revolving Commitment Increase, and substantially
in the form of Exhibit A-1. (The Administrative Agent, upon receipt of any such
Revolving Notes, shall promptly deliver such Revolving Notes to the respective
Assuming Lenders and Increasing Lenders, and upon receipt of such Revolving
Notes, each Increasing Lender agrees to return to the Borrower the Revolving
Notes, if any, theretofore issued to it pursuant to this Agreement);
(y)    each such Assuming Lender shall have delivered to the Administrative
Agent, by no later than 10:00 A.M. (Chicago time) on such Increase Date, an
appropriate Lender Assumption Agreement in substantially the form of Exhibit G
hereto, duly executed by such Assuming Lender and the Borrower; and
(z)    each such Increasing Lender shall have delivered to the Administrative
Agent by, not later than 10:00 A.M. (Chicago time) on such Increase Date, a
confirmation in writing reasonably satisfactory to the Administrative Agent as
to its increased Revolving Commitment.
(ii)    In the event that the Administrative Agent shall have received notice
from the Borrower as to its agreement to a Revolving Commitment Increase on or
prior to the applicable Increase Commitment Date and each of the actions
provided for in clauses (i)(w) through (i)(z) above shall have occurred prior to
10:00 A.M. (Chicago time) on the applicable Increase Date to the satisfaction of
the Administrative Agent, the Administrative Agent shall promptly notify the
Lenders (including any Assuming Lenders) and the Borrower of the occurrence of
such Revolving Commitment Increase and shall record in its records the relevant
information with respect to each Increasing Lender and Assuming Lender. Each
Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (Chicago
time) on the applicable Increase Date, make available to the Administrative
Agent in accordance with the provisions of Section 2.3(b), in same day funds, in
the case of such Assuming Lender, an amount equal to such Assuming Lender’s
ratable portion of the Revolving Commitments then outstanding (calculated based
on its Revolving Commitment Percentage), or, in the case of an Increasing
Lender, an amount equal to the excess of (a) such Increasing Lender’s ratable
portion of the Revolving Commitments then outstanding after giving effect to the
relevant Revolving Commitment Increase over (b) such Increasing Lender’s ratable
portion of the Revolving Commitments then outstanding before giving effect to
the relevant Revolving Commitment Increase. After the Administrative Agent’s
receipt of such funds from each such Increasing Lender and



--------------------------------------------------------------------------------



each such Assuming Lender, the Administrative Agent will, if necessary, promptly
thereafter cause to be distributed like funds to the other Lenders for the
account of their respective applicable Lending Office in an amount to each other
Lender such that the aggregate amount of the outstanding Revolving Commitments
owing to each Lender after giving effect to such distribution equals such
Lender’s ratable portion of the Revolving Commitments then outstanding after
giving effect to the relevant Revolving Commitment Increase.
(iii)    In the event that the Administrative Agent shall not have received
notice from the Borrower as to such agreement on or prior to the applicable
Increase Commitment Date or the Borrower shall, by notice to the Administrative
Agent prior to the applicable Increase Date, withdraw its proposal for a
Revolving Commitment Increase or any of the actions provided for above in
clauses (i)(w) through (i)(z) shall not have occurred by 10:00 A.M. (Chicago
time) on such Increase Date, such proposal by the Borrower shall be deemed not
to have been made. In such event, any actions theretofore taken under clauses
(i)(w) through (i)(z) above shall be deemed to be of no effect and all the
rights and obligations of the parties shall continue as if no such proposal had
been made.
Section 2.9    Mandatory Termination of Revolving Commitments; Extension of
Revolving Commitments.
(a)    The Revolving Commitments shall terminate on the Revolving Loan
Termination Date, and any Revolving Loans then outstanding (together with
accrued interest thereon) shall be due and payable on such date.
(b)    (i)    The Borrower may request a one-year extension of the Revolving
Loan Termination Date by submitting a written request for an extension to the
Administrative Agent (an “Extension Request”) no earlier than 90 days but not
later than 45 days prior to the first and/or second anniversary of the Effective
Date (such anniversary being an “Anniversary Date”). Promptly upon receipt of an
Extension Request, the Administrative Agent shall notify each Lender with a
Revolving Commitment thereof and shall request each such Lender to approve the
Extension Request. Each Lender approving the Extension Request shall deliver its
written consent no earlier than 30 days but no later than 20 days prior to such
Anniversary Date (it being understood and agreed that such consent may be given
or withheld in such Lender’s sole and absolute discretion). If any Lender with a
Revolving Commitment shall fail to notify the Administrative Agent in writing of
its consent to any such request for extension of the Revolving Loan Termination
Date by the 20th day prior to such Anniversary Date, such Lender shall be deemed
to be a Non-Extending Lender (as defined below) with respect to such request.
The election of any Lender to agree to an Extension Request shall not obligate
any other Lender to so agree. The Administrative Agent shall deliver to the
Borrower written notification of the Lenders’ decisions no later than 15 days
prior to such Anniversary Date.
(ii)    If all of the Lenders consent in writing to any such request in
accordance with Section 2.9(b)(i), the Revolving Loan Termination Date in effect
at such time shall, effective as at such next Anniversary Date (the “Extension
Date”), be extended for one calendar year; provided that no such extension shall
become effective under this sentence unless, (i) on the applicable Extension
Date, (x), no Default or Event of Default shall have occurred and be continuing
and (y) the representations and warranties of the Borrower contained in this
Agreement shall be true in all material respects on and as of such Extension
Date and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by the chief financial officer or treasurer
of the Borrower and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
extension. If Lenders holding more than 50% of the Revolving Commitments, but
less than all of the Lenders with Revolving Commitments, consent in writing to
any such request in accordance with Section 2.9(b)(i), unless the Borrower shall
deliver written notice to the Administrative Agent terminating such requested
extension not less than ten Business Days prior to the proposed Extension Date
(it being understood and



--------------------------------------------------------------------------------



agreed that any Extension Request issued in connection with any such terminated
extension shall constitute an Extension Request for purposes of determining the
then remaining available number of Extension Requests under Section 2.9(b)(i)),
the Revolving Loan Termination Date in effect at such time shall, effective as
at the applicable Extension Date, be extended as to those Lenders that so
consented (each an “Extending Lender”) but shall not be extended as to any other
Lender (each a “Non-Extending Lender”). To the extent that the Revolving Loan
Termination Date is not extended as to any Lender pursuant to this Section
2.9(b) and the Revolving Commitment of such Lender is not assumed in accordance
with Section 2.9(b)(iii) on or prior to the applicable Extension Date, the
Revolving Commitment of such Non-Extending Lender shall automatically terminate
in whole on such unextended Revolving Loan Termination Date without any further
notice or other action by the Borrower, such Lender or any other Person and the
Borrower shall pay all Revolving Loans, together with accrued but unpaid
interest thereon, and all other amounts owing under this Agreement to such
Non-Extending Lender on such unextended Revolving Loan Termination Date;
provided that such Non- Extending Lender shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Loans and other obligations of the
Borrower hereunder and termination of the applicable agreement. It is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Revolving Loan
Termination Date.
(iii)    If less than all of the Lenders consent to any such request pursuant to
Section 2.9(b)(i), the Borrower may arrange for one or more Persons (who may be
Extending Lenders) acceptable to the Administrative Agent, the Letter of Credit
Issuer and the Swingline Lender (each an “Extension Assuming Lender”) (x) to
assume, effective as of the Extension Date or such other date as may be agreed
among the Borrower, the Non- Extending Lender, such Extension Assuming Lender
and the Administrative Agent, any Non- Extending Lender’s Revolving Commitment
and all of the obligations of such Non- Extending Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such Non-
Extending Lender and (y) to accept, effective as of the Extension Date or such
later date as any Extension Assuming Lender executes and delivers an Assignment
and Assumption Agreement, the Revolving Loan Termination Date applicable to
Extending Lenders; provided, however, that the amount of the Revolving
Commitment of any such Extension Assuming Lender as a result of such
substitution shall in no event be less than $5,000,000 unless the amount of the
Revolving Commitment of such Non- Extending Lender is less than $5,000,000, in
which case such Extension Assuming Lender shall assume all of such lesser
amount; and provided further that:
(1)
any such Extension Assuming Lender shall have paid to such Non- Extending Lender
(A) the aggregate principal amount of, and any interest accrued and unpaid to
the effective date of the assignment on, the outstanding Revolving Loans, if
any, owing to such Non- Extending Lender plus (B) any accrued but unpaid
commitment fees owing to such Non- Extending Lender as of the effective date of
such assignment;

(2)
all additional accrued and unpaid cost reimbursements, expense reimbursements
and indemnities payable to such Non- Extending Lender pursuant to Section 9.3,
and all other accrued and unpaid amounts owing to such Non- Extending Lender
hereunder, as of the effective date of such assignment shall have been paid to
such Non- Extending Lender; and

(3)
with respect to any such Extension Assuming Lender, the applicable processing
and recordation fee required under Section 9.6(c) for such assignment shall have
been paid;

provided further that such Non- Extending Lender shall continue to be entitled
to the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Revolving Loans and other



--------------------------------------------------------------------------------



obligations of the Borrower hereunder and termination of the applicable
agreement. At least three Business Days prior to any Extension Date, (A) each
such Extension Assuming Lender, if any, shall have delivered to the Borrower and
the Administrative Agent an Assignment and Assumption Agreement, duly executed
by such Extension Assuming Lender, such Non- Extending Lender, the Borrower and
the Administrative Agent, (B) any such Extending Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Administrative
Agent (acting reasonably) as to the increase in the amount of its Revolving
Commitment and (C) each Non- Extending Lender being replaced pursuant to this
Section 2.9(b) shall have delivered to the Administrative Agent any Revolving
Note held by such Non- Extending Lender. Upon the payment of all amounts
referred to in clauses (1), (2) and (3) of this Section 2.9(b)(iii), each such
Extension Assuming Lender, as of the Extension Date, will be substituted for
such Non- Extending Lender under this Credit Agreement and shall be a Lender for
all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Non- Extending
Lender hereunder arising after the Extension Date shall, by the provisions
hereof, be released and discharged.
(iv)    If Lenders holding more than 50% of the Revolving Commitments (after
giving effect to any assignments pursuant to Section 2.9(b)(iii)) consent in a
writing delivered to the Administrative Agent to a requested extension (whether
by execution or delivery of an Assignment and Assumption Agreement or otherwise)
not later than one Business Day prior to such Extension Date, the Administrative
Agent shall so notify the Borrower, and, so long as (i) on the Extension Date,
(x), no Default or Event of Default shall have occurred and be continuing and
(y) the representations and warranties of the Borrower contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any representation and warranty is qualified by materiality shall be
true and correct in all respects) on and as of such Extension Date and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer or treasurer of the Borrower
and (ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such extension, the
Revolving Loan Termination Date then in effect shall be extended for the
additional one-year period as described in Section 2.9(b)(ii), and all
references in this Agreement, and in any Revolving Notes to the “Revolving Loan
Termination Date” shall, with respect to each Extending Lender and each
Extension Assuming Lender for such Extension Date, refer to the Revolving Loan
Termination Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Extension Assuming Lender) of the extension of the scheduled Revolving Loan
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Extending
Lender and each such Extension Assuming Lender.
Section 2.10    Prepayments.
(a)    The Borrower may, (i) upon at least one (1) Business Day’s notice to the
Administrative Agent, prepay any Base Rate Borrowing (other than a Swingline
Loan) and (ii) upon at least three (3) Business Days’ notice to the
Administrative Agent, prepay, subject to Section 2.12, any LIBOR Borrowing, in
whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Lenders included in such Borrowing. The Borrower may prepay any
Swingline Loan without penalty on the same Business Day’s notice and in amounts
aggregating $100,000 or any larger multiple of $100,000.
(b)    Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower; provided, however, that the
Borrower may reborrow Loans at any time during the Revolving Loan Availability
Period subject to Section 2.1(a).





--------------------------------------------------------------------------------



Section 2.11    General Provisions as to Payments.
(a)    The Borrower shall make each payment of principal of, and interest on,
the Loans and of fees hereunder, not later than Noon (Chicago time) on the date
when due, in Federal or other funds immediately available to the Administrative
Agent at its Payment Office without set-off, counterclaim or deduction of any
kind. The Administrative Agent will promptly distribute to each Lender its
ratable share (if any) of each such payment received by the Administrative Agent
for the account of the Lenders. Whenever any payment of principal of, or
interest on, the Base Rate Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. Whenever any payment of principal of, or interest on,
the LIBOR Loans shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case the date for
payment thereof shall be the next preceding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time. All payments by Borrower
hereunder shall be made without deduction, set-off, recoupment or counterclaim
of any kind, subject to compliance with Section 2.14 of this Agreement.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Effective Rate.
Section 2.12    Funding Losses. If the Borrower makes any payment of principal
with respect to any LIBOR Loan or any LIBOR Loan is converted to a different
type of Loan (pursuant to Article II, VI or VIII or otherwise) on any day other
than the last day of the Interest Period applicable thereto, or if the Borrower
fails to borrow any LIBOR Loans after notice has been given to any Lender in
accordance with Section 2.3(a), or fails to borrow, prepay, convert or continue
any LIBOR Loan after notice has been given to any Lender in accordance with
Section 2.2, 2.3(a) or 2.10(a), or Article VIII, or any Lender shall be replaced
pursuant to Section 8.5(b), the Borrower shall reimburse each Lender within 15
days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow; provided that such Lender shall have delivered to
the Borrower a certificate explaining in reasonable detail the amount of such
loss or expense, which certificate shall be conclusive in the absence of
manifest error.
Section 2.13    Computation of Interest and Fees. All interest and fees
hereunder shall be computed on the basis of a year of 360 days, provided that
interest on Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be computed on the basis of a year of 365 days or 366 days (as
applicable), and in any case shall be paid for the actual number of days elapsed
(including the first day but excluding the last day).
Section 2.14    Withholding Tax Exemption.
(a)    Letter of Credit Issuer. For purposes of this Section 2.14, the term
“Lender” includes any Letter of Credit Issuer.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under this Agreement or any Note shall be made
without deduction or withholding for any Taxes, except



--------------------------------------------------------------------------------



as required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable, out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i)    Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under this
Agreement or any Note shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;



--------------------------------------------------------------------------------



(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or



--------------------------------------------------------------------------------



inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Indemnification of the Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.
(i)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
Section 2.15    Letters of Credit.
Section 2.15.1    Issuance of Letters of Credit. From and after the date hereof
to but not including the fifth Business Day prior to Revolving Credit
Termination Date, the Letter of Credit Issuer agrees, upon the terms and
conditions set forth in this Agreement, to issue at the request and for the
account of the Borrower, one or more Letters of Credit; provided, however, that
the Letter of Credit Issuer shall not be under any obligation to issue, and
shall not issue, any Letter of Credit if:
(a)    (i) any order, judgment or decree of any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall purport by its terms to
enjoin or restrain such Letter of Credit Issuer from issuing such Letter of
Credit, or any law or governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Letter of Credit Issuer shall



--------------------------------------------------------------------------------



prohibit, or request that the Letter of Credit Issuer refrain from, the issuance
of Letters of Credit in particular or shall impose upon the Letter of Credit
Issuer with respect to any Letter of Credit any restriction or reserve or
capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated) or any unreimbursed loss, cost or expense which was not applicable,
in effect and known to the Letter of Credit Issuer as of the date of this
Agreement and which the Letter of Credit Issuer in good faith deems material to
it (the Letter of Credit Issuer shall promptly notify the Borrower of any event
which, in the judgment of the Letter of Credit Issuer, would preclude the
issuance of a Letter of Credit pursuant to this clause (i)); (ii) one or more of
the conditions to such issuance contained in Section 3.2 is not then satisfied;
or (iii) after giving effect to such issuance, the aggregate outstanding amount
of the Letter of Credit Obligations would exceed the Letter of Credit Sublimit.
(b)    after giving effect to such issuance, the Revolving Credit Outstandings
would exceed the Revolving Commitment;
(c)    the expiration date of any Letter of Credit (including, without
limitation, Letters of Credit issued with an automatic “evergreen” provision
providing for renewal absent advance notice by the Borrower or the Letter of
Credit Issuer), or the date for payment of any draft presented thereunder and
accepted by the Letter of Credit Issuer, would be later than the earlier of (i)
one year after the date of issuance and (ii) five Business Days prior to the
Maturity Date; provided, however, that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (ii) above); or
(d)    any Letter of Credit is for a purpose not approved by the Letter of
Credit Issuer in its reasonable commercial discretion.
Section 2.15.2    Participating Interests. Immediately upon the issuance by the
Letter of Credit Issuer of a Letter of Credit in accordance with Section 2.15.4,
each Lender shall be deemed to have irrevocably and unconditionally purchased
and received from the Letter of Credit Issuer, without recourse, representation
or warranty, an undivided participation interest equal to its Revolving
Commitment Percentage of the face amount of such Letter of Credit and each draw
paid by the Letter of Credit Issuer thereunder. Each Lender’s obligation to pay
its proportionate share of all draws under the Letters of Credit, absent gross
negligence or willful misconduct by the Letter of Credit Issuer in honoring any
such draw, shall be absolute, unconditional and irrevocable and in each case
shall be made without counterclaim or set-off by such Lender.
Section 2.15.3    Letter of Credit Reimbursement Obligations.
(a)    The Borrower agrees to pay to the Letter of Credit Issuer (i) on each
date that any amount is drawn under each Letter of Credit a sum (and interest on
such sum as provided in clause (ii) below) equal to the amount so drawn plus all
other charges and expenses with respect thereto specified in Section 2.15.6 or
in the applicable Reimbursement Agreement and (ii) interest on any and all
amounts remaining unpaid under this Section 2.15.3 until payment in full at the
Base Rate plus 2.00% per annum. The Borrower agrees to pay to the Letter of
Credit Issuer the amount of all Reimbursement Obligations owing in respect of
any Letter of Credit immediately when due, under all circumstances, including,
without limitation, any of the following circumstances: (w) any lack of validity
or enforceability of this Agreement or any instrument executed pursuant hereto;
(x) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender or any other Person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any Letter of Credit); (y) the validity,
sufficiency or genuineness of any document which the Letter of Credit Issuer has
determined in good faith complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect; or (z) the surrender or
material impairment of any security for the performance or observance of any of
the terms hereof.



--------------------------------------------------------------------------------



(b)    Notwithstanding any provisions to the contrary in any Reimbursement
Agreement, the Borrower agrees to reimburse the Letter of Credit Issuer for
amounts which the Letter of Credit Issuer pays under such Letter of Credit no
later than the time specified in this Agreement. If the Borrower does not pay
any such Reimbursement Obligations when due, the Borrower shall be deemed to
have immediately requested that the Lenders make Revolving Loans that are Base
Rate Loans under this Agreement in an aggregate principal amount equal to such
unreimbursed Reimbursement Obligations. The Administrative Agent shall promptly
notify the Lenders of such deemed request and, without the necessity of
compliance with the requirements of Sections 2.2 or 2.3, each Lender shall make
available to the Administrative Agent its Revolving Loan in the manner
prescribed for Base Rate Loans. The proceeds of such Loans shall be paid over by
the Administrative Agent to the Letter of Credit Issuer for the account of the
Borrower in satisfaction of such unreimbursed Reimbursement Obligations, which
shall thereupon be deemed satisfied by the proceeds of, and replaced by, such
Base Rate Loan.
(c)    If the Letter of Credit Issuer makes a payment on account of any Letter
of Credit and is not concurrently reimbursed therefore by the Borrower and if
for any reason a Base Rate Loan may not be made pursuant to subsection
2.15.3(b), then as promptly as practical during normal banking hours on the date
of its receipt of such notice or, if not practicable on such date, not later
than noon (Chicago time) on the Business Day immediately succeeding such date of
notification, each Lender shall deliver to the Administrative Agent for the
account of the Letter of Credit Issuer, in immediately available funds, the
purchase price for such Lender’s interest in such unreimbursed Reimbursement
Obligations, which shall be an amount equal to such Lender’s pro-rata share of
such payment. Each Lender shall, upon demand by the Letter of Credit Issuer, pay
the Letter of Credit Issuer interest on such Lender’s pro-rata share of such
draw from the date of payment by the Letter of Credit Issuer on account of such
Letter of Credit until the date of delivery of such funds to the Letter of
Credit Issuer by such Lender at a rate per annum, computed for actual days
elapsed based on a 360-day year, equal to the Federal Funds Rate for such
period; provided, that such payments shall be made by the Lenders only in the
event and to the extent that the Letter of Credit Issuer is not reimbursed in
full by the Borrower for interest on the amount of any draw on the Letters of
Credit.
(d)    At any time after the Letter of Credit Issuer has made a payment on
account of any Letter of Credit and has received from any other Lender such
Lender’s pro-rata share of such payment, such Letter of Credit Issuer shall,
forthwith upon its receipt of any reimbursement (in whole or in part) by the
Borrower for such payment, or of any other amount from the Borrower or any other
Person in respect of such payment (including, without limitation, any payment of
interest or penalty fees and any payment under any collateral account agreement
of the Borrower or any Instrument executed pursuant hereto but excluding any
transfer of funds from any other Lender pursuant to subsection 2.15.3(b)),
transfer to such other Lender such other Lender’s ratable share of such
reimbursement or other amount; provided, that interest shall accrue for the
benefit of such Lender from the time such Letter of Credit Issuer has made a
payment on account of any Letter of Credit; provided, further, that in the event
that the receipt by the Letter of Credit Issuer of such reimbursement or other
amount is found to have been a transfer in fraud of creditors or a preferential
payment under the Bankruptcy Code or is otherwise required to be returned, such
Lender shall promptly return to the Letter of Credit Issuer any portion thereof
previously transferred by the Letter of Credit Issuer to such Lender, but
without interest to the extent that interest is not payable by the Letter of
Credit Issuer in connection therewith.
Section 2.15.4    Procedure for Issuance. Prior to the issuance of each Letter
of Credit, and as a condition of such issuance, the Borrower shall deliver to
the Letter of Credit Issuer (with a copy to the Administrative Agent) a
Reimbursement Agreement signed by the Borrower, together with such other
documents or items as may be required pursuant to the terms thereof, and the
proposed form and content of such Letter of Credit shall be reasonably
satisfactory to the Letter of Credit Issuer. Each Letter of Credit shall be
issued no earlier than two Business Days after delivery of the foregoing
documents, which delivery may be by the Borrower to the Letter of Credit Issuer
by facsimile transmission or other electronic means followed by delivery of
executed originals within five days thereafter. The documents so delivered shall
be in compliance with the requirements set forth in subsection 2.15.1(b), and
shall specify therein (i) the stated amount of the Letter of Credit requested,
(ii) the effective date of issuance of such requested Letter of Credit, which
shall be a Business Day, (iii) the date on which such requested Letter of Credit
is to expire, (iv) the entity for whose benefit the requested Letter of Credit
is to be



--------------------------------------------------------------------------------



issued, which shall be either Borrower or a Subsidiary, and (v) the aggregate
amount of Letter of Credit Obligations which are outstanding and which will be
outstanding after giving effect to the requested Letter of Credit issuance. The
delivery of the foregoing documents and information shall constitute an
“Issuance Request” for purposes of this Agreement. Subject to the terms and
conditions of Section 2.15.1 and provided that the applicable conditions set
forth in Section 3.2 hereof have been satisfied, the Letter of Credit Issuer
shall, on the requested date, issue a Letter of Credit on behalf of the Borrower
in accordance with the Letter of Credit Issuer’s usual and customary business
practices. In addition, any amendment of an existing Letter of Credit shall be
deemed to be an issuance of a new Letter of Credit and shall be subject to the
requirements set forth above. The Letter of Credit Issuer shall give the
Administrative Agent prompt written notice of the issuance of any Letter of
Credit.
Section 2.15.5    Nature of the Lenders’ Obligations.
(a)    As between the Borrower and the Lenders, the Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of the Letters of Credit. In furtherance and not in
limitation of the foregoing, the Lenders shall not be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of a Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of a
Letter of Credit to comply fully with conditions required to be satisfied by any
Person other than the Letter of Credit Issuer in order to draw upon such Letter
of Credit (other than a failure to satisfy documentary conditions to drawing
where payment of the Letter of Credit despite such failure would constitute
gross negligence or willful misconduct of the Letter of Credit Issuer); (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, facsimile or other electronic transmission, or otherwise; (v)
the misapplication by the beneficiary of a Letter of Credit of the proceeds of
any drawing under such Letter of Credit; or (vi) any consequences arising from
causes beyond control of the Letter of Credit Issuer.
(b)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth (including in subsection 2.15.3(a)), any action
taken or omitted by the Letter of Credit Issuer under or in connection with the
Letters of Credit or any related certificates, if taken or omitted in good
faith, shall not put the Administrative Agent or any Lender under any resulting
liability to the Borrower or relieve the Borrower of any of its obligations
hereunder to the Letter of Credit Issuer or any such Person.
Section 2.15.6    Letter of Credit Fees. The Borrower hereby agrees to pay
letter of credit fees with respect to each Letter of Credit from and including
the date of issuance thereof until the date such Letter of Credit is fully
drawn, canceled or expired, (a) for the account of the Letter of Credit Issuer,
an issuance fee equal to 1/8 of 1% of the initial face amount of such Letter of
Credit, payable on the date of issuance, and (b) for the ratable account of the
Lenders, a per annum percentage of the aggregate amount from time to time
available to be drawn on such Letter of Credit equal to the LIBOR Margin from
time to time in effect, payable quarterly in arrears on the last day of each
calendar quarter of each year, and upon the expiration, cancellation or
utilization in full of such Letter of Credit. In addition to the foregoing, the
Borrower agrees to pay the Letter of Credit Issuer any other administrative fees
customarily charged by it in respect of Letters of Credit issued by it to the
extent such administrative fees are previously disclosed to the Borrower by the
Letter of Credit Issuer prior to the issuance of a Letter of Credit.
Section 2.15.7    Cash Collateralization at Maturity of Loans. On the fifth
Business Day prior to the Revolving Credit Termination Date, the Borrower shall
deposit with the Administrative Agent an amount in immediately available funds
equal to 105% of the undrawn portion of all Letters of Credit then outstanding,
such amount to be held in a separate segregated cash collateral account to
secure the Letter of Credit Obligations relating to such undrawn portion
pursuant to documentation in form and substance satisfactory to the
Administrative Agent in all respects. Such documentation shall contain, among
other things, a representation and warranty that such funds are free of all
other Liens and that the Administrative Agent, for the benefit of itself and the
Lenders, has a first



--------------------------------------------------------------------------------



perfected security interest therein to secure such Letter of Credit Obligations.
Section 2.15.8    Applicability of Defaulting Lender Provision. Notwithstanding
anything to the contrary contained in this Agreement, this Section 2.15 shall be
subject to the terms and conditions of Section 2.16 and Section 2.17.
Section 2.16    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender (with
a copy to the Administrative Agent), the Borrower shall Cash Collateralize the
Fronting Exposure of the Letter of Credit Issuer and/or the Swingline Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 2.17(a)(iv)) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Swingline Lender, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Obligations and Swingline
Loans, to be applied pursuant to subsection (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Letter of Credit
Issuer and the Swingline Lender as herein provided , or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.17 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations and Swingline Loans (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Letter of Credit Issuer
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.16 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Letter of Credit Issuer and the Swingline Lender
that there exists excess Cash Collateral; provided that, subject to Section
2.17, the Person providing Cash Collateral, the Letter of Credit Issuer and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.
Section 2.17    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.



--------------------------------------------------------------------------------



(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender or received by the Administrative Agent from a Defaulting
Lender pursuant to Section 9.4 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuer or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Letter of
Credit Issuer and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Letter of Credit Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 2.16;
sixth, to the payment of any amounts owing to the Lenders, the Letter of Credit
Issuer or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Letter of Credit Issuer or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    Each Defaulting Lender shall be entitled to receive a Facility Fee for
any period during which such Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Loans funded by it, and (2) its Revolving Commitment Percentage of the stated
amount of Letters of Credit and Swingline Loans for which it has provided Cash
Collateral pursuant to Section 2.16.
(B)    With respect to any Facility Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Letter
of Credit Issuer and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Letter of Credit Issuer’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.



--------------------------------------------------------------------------------



(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 3.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (d) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Letter of Credit Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Letter of Credit Issuer and the Swingline Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Commitments under the applicable Facility (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Letter of Credit Issuer
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
ARTICLE III

CONDITIONS


Section 3.1    Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.5):
(a)    receipt by the Administrative Agent of counterparts hereof signed in
number sufficient for each party by each of the parties hereto (or, in the case
of any party as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of telegraphic,
telex or other written confirmation from such party of execution of a
counterpart hereof by such party);
(b)    receipt by the Administrative Agent of a duly executed Revolving Note in
favor of each



--------------------------------------------------------------------------------



Lender requesting a Revolving Note and a duly executed Swingline Note in favor
of the Swingline Lender (if requested thereby);
(c)    receipt by the Administrative Agent of an opinion of Bryan Cave LLP,
special counsel for the Borrower, substantially in the form of Exhibit B hereto,
and covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;
(d)    receipt by the Administrative Agent of all fees payable on or prior to
the Effective Date;
(e)    receipt by the Administrative Agent of all documents it may reasonably
request relating to the existence of the Borrower and the corporate authority
for and the validity of this Agreement and the Notes, all in form and substance
satisfactory to the Administrative Agent;
(f)    since December 31, 2011 there has been no event, condition or occurrence
that could have a Material Adverse Effect; and
(g)    the Existing Credit Agreement and the commitments thereunder shall have
been (or will be concurrently) fully terminated and all “Obligations”
outstanding under and defined therein shall be fully paid;
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
May 15, 2012. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.
Section 3.2    Borrowings. The obligation of any Lender to make a Loan on the
occasion of any Borrowing and the obligation of the Letter of Credit Issuer to
issue any Letter of Credit is subject to the satisfaction of the following
conditions:
(a)    immediately after making such Loan or issuing such Letter of Credit, the
sum of the aggregate outstanding principal amount of the Loans and the aggregate
amount of Letter of Credit Obligations will not exceed the aggregate amount of
the Revolving Commitments;
(b)    immediately after making such Loan or issuing such Letter of Credit, the
Capitalization Ratio will not be more than 0.65 to 1.0 (provided that, for
purposes of determining the Capitalization Ratio in this Section 3.2(b),
Consolidated Debt shall be determined as of the date of such Borrowing or
issuance of such Letter of Credit (after giving effect to such Loan or Letter of
Credit and the use of proceeds thereof) and the Consolidated Net Worth shall be
determined as of the last day of the most recently ended Fiscal Quarter);
(c)    the fact that, immediately before and after making such Loan or issuing
such Letter of Credit, no Default or Event of Default shall have occurred and be
continuing; and
(d)    the fact that the representations and warranties of the Borrower
contained in this Agreement shall be true in all material respects (or, to the
extent qualified by materiality or material adverse effect, in all respects) on
and as of the date of such Borrowing, provided that the representation and
warranty contained in Section 4.4(b), 4.5 and 4.7 shall apply only to the first
borrowing hereunder.
The acceptance of the proceeds of each Loan hereunder and each request to issue
a Letter of Credit pursuant hereto shall be deemed to be a representation and
warranty by the Borrower on the date of such Loan as to the facts specified in
clauses (a), (b), (c) and (d) of this Section.



--------------------------------------------------------------------------------





ARTICLE IV

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
Section 4.1    Corporate Existence and Power. The Borrower (i) is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, (ii) has all corporate powers required to carry on its business as now
conducted and (iii) has all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to have such governmental licenses, authorizations, consents or
approvals could not reasonably be expected to have a Material Adverse Effect on
the business, consolidated financial position or results of operations of the
Borrower and its Subsidiaries considered as a whole or a Material Adverse
Effect.
Section 4.2    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the articles of incorporation or by laws of the Borrower or of any judgment,
injunction, order or decree, or of any material agreement or other material
instrument binding upon the Borrower or result in the creation or imposition of
any Lien on any material asset of the Borrower or any of its Subsidiaries.
Section 4.3    Binding Effect. This Agreement constitutes a legal, valid and
binding agreement of the Borrower, and the Notes, when executed and delivered in
accordance with this Agreement, will constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforceability of creditors’ rights generally and subject to the discretion
of courts in applying equitable remedies.
Section 4.4    Financial Information.
(a)    The audited consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2011, and the related consolidated statements of
income, cash flows and shareholders’ equity for the Fiscal Year then ended, set
forth in the Borrower’s annual report on Form 10-K, a copy of which annual
report has been delivered to each of the Lenders, fairly present, in conformity
with GAAP, the consolidated financial position of the Borrower and its
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.
(b)    Since December 31, 2011, there has been no event, condition or occurrence
that could have a Material Adverse Effect.
Section 4.5    Litigation. Except as described on Schedule 4.5, there is no
action, suit or proceeding pending against, or to the knowledge of the Borrower,
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official which could
reasonably be expected to have a Material Adverse Effect.
Section 4.6    Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all



--------------------------------------------------------------------------------



material respects with the presently applicable provisions of ERISA and the Code
with respect to each Plan. Except as described on Schedule 4.6, no member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.
Section 4.7    Environmental Matters. In the ordinary course of its business,
the Borrower conducts a review at such times as it deems prudent of the effect
of Environmental Laws on the properties of the Borrower and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that Environmental Laws are unlikely to have a Material Adverse
Effect.
Section 4.8    Taxes. The Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material income tax returns
which are required to be filed by them, taking into account any filing
extensions for any such returns, and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any of its
Subsidiaries except such taxes or assessments, if any, as are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established as required by GAAP. The charges, accruals and reserves on the books
of the Borrower and its Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of the Borrower, adequate.
Section 4.9    Subsidiaries. Schedule 4.9 hereto contains an accurate list of
all of the Borrower’s Subsidiaries, setting forth their respective jurisdictions
of incorporation or formation and the percentage of their capital stock or other
ownership interests owned by the Borrower or other Subsidiaries. Each of the
Borrower’s corporate Subsidiaries that is material to the business or operations
of the Borrower and its Subsidiaries, considered as a whole, is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except where the failure to have such governmental
licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.
Section 4.10    Full Disclosure. All information heretofore furnished in writing
by the Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished in writing by the Borrower to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is stated or certified. The
Borrower has disclosed to the Lenders in writing any and all facts which could
reasonably be expected to have a Material Adverse Effect.
Section 4.11    Investment Company. Neither the Borrower nor any of its
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or controlled by such a
company.
Section 4.12    Compliance With Laws. The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received any notice to the
effect that



--------------------------------------------------------------------------------



its operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.
Section 4.13    Default or Event of Default. On the date hereof, no Default or
Event of Default has occurred and is continuing.
Section 4.14    Liens. As of the date hereof neither the Borrower nor any of its
Subsidiaries has incurred any Lien other than those permitted pursuant to
Section 5.7.
Section 4.15    Material Agreements. Neither the Borrower nor any Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument evidencing or governing Debt.
Section 4.16    OFAC. Neither the Borrower nor any of its Subsidiaries (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as
amended, (ii) is in violation of (A) the Trading with the Enemy Act, as amended,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act, (iii) is
a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any of the Loans or Letters of Credit hereunder will
be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.
ARTICLE V

COVENANTS
The Borrower agrees that, so long as any Revolving Commitment or Letter of
Credit remains outstanding hereunder or any amount payable under any of the Loan
Documents remains unpaid:
Section 5.1    Information. The Borrower will deliver to each of the Lenders:
(a)    as soon as available, but in any event by the earlier of (x) the date
that is 105 days after the end of each Fiscal Year of the Borrower and (y) 15
days after the date the Borrower is required to file its Form 10-K with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise), audited consolidated balance sheets of the Borrower and
its Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, cash flows and shareholders’ equity for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, with an unqualified opinion of independent public accountants of
nationally recognized standing in a manner acceptable to the Securities and
Exchange Commission;
(b)    other than with respect to the last Fiscal Quarter of each Fiscal Year,
as soon as available, but in any event by the earlier of the date that is 60
days after the end of each Fiscal Quarter of the Borrower and



--------------------------------------------------------------------------------



not later than 15 days after the date the Borrower is required to file its Form
10-Q with the SEC (without giving effect to any extension of such due date,
whether obtained by filing the notification permitted by Rule 12b-25 or any
successor provision thereto or otherwise), (i) consolidated balance sheets of
the Borrower and its Subsidiaries as of the end of such Fiscal Quarter, (ii) the
related consolidated statements of income for such Fiscal Quarter and for the
portion of the Fiscal Year ended at the end of such Fiscal Quarter, and (iii)
cash flows for the portion of the Fiscal Year ended at the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
equivalent period and the previous year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, GAAP and consistency by
the Senior Financial Officer of the Borrower; provided, however, that delivery
to the Lenders within the time period specified above of copies of the
Borrower’s Quarterly Report on Form 10-Q prepared in compliance with the
requirements therefor, and as filed with the Securities Exchange Commission,
shall be deemed to satisfy the requirements of this Section 5.1(b);
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate (“Compliance
Certificate”) of the Senior Financial Officer of the Borrower substantially in
the form of Exhibit D hereto (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Sections 5.5 (as of the last day of the most recently
completed Fiscal Quarter) and 5.11 on the date of such financial statements and
the application of the Pricing Schedule, and (ii) stating whether any Default or
Event of Default exists on the date of such certificate and, if any Default or
Event of Default then exists, setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto;
(d)    within five days after the Borrower obtains knowledge of any Default or
Event of Default, if such Default or Event of Default is then continuing, a
certificate of the Senior Financial Officer setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;
(e)    within fifteen days after the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
(f)    within fifteen days after the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the Securities and
Exchange Commission;
(g)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which would constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of the Senior Financial
Officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take;
(h)    promptly after any Senior Financial Officer of the Borrower obtains
knowledge of any change by Moody’s or S&P of the rating of the Borrower’s
outstanding senior unsecured long term debt securities, notice of such change;



--------------------------------------------------------------------------------



(i)    promptly after the Borrower obtains knowledge of the commencement of all
proceedings and investigations by or before any Governmental Authority and all
actions and proceedings in any court or before any arbitrator against or
involving the Borrower or any Subsidiary thereof or any of their respective
properties, assets or businesses which, in each case, could reasonably be
expected to result in a Material Adverse Effect; and
(j)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request; provided, however,
that if such additional information is non public proprietary and confidential
information of the Borrower or any Subsidiary, the Borrower may require a
confidentiality agreement reasonably acceptable to the Borrower from such Lender
prior to providing such information to such Lender.
Section 5.2    Maintenance of Property; Insurances.
(a)    The Borrower will cause all property used or useful in the conduct of its
business or the business of any Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section shall prevent the Borrower from (i) discontinuing the
operation or maintenance of any of such properties if such discontinuance is, in
the judgment of the Borrower, desirable in the conduct of its business or the
business of any Subsidiary and not disadvantageous in any material respect to
the Lenders, or (ii) consummating a Permitted Disposition.
(b)    The Borrower will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Borrower or in such Subsidiary’s own name) insurance
on such of their respective properties in such amounts and against such risks
(and with such risk retention) as the Borrower, in the exercise of its
reasonable judgment, deems necessary or appropriate.
Section 5.3    Conduct of Business and Maintenance of Existence. The Borrower
will, and will cause each Subsidiary to, (a) substantially continue to engage in
the chemicals business or businesses ancillary thereto, and (b) preserve, renew
and keep in full force and effect (i) their corporate existence and (ii) their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, provided, however, that the Borrower shall not be
required to preserve any such right or franchise if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Lenders; and provided further, that nothing in this
Section shall prevent the Borrower from consummating a Permitted Disposition.
Section 5.4    Compliance with Laws. The Borrower will comply, and cause each
Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of governmental authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings and except where the failure to comply
could not reasonably be expected to have a Material Adverse Effect.
Section 5.5    Capitalization Ratio. The Capitalization Ratio will not be, as of
the last day of any Fiscal Quarter, more than 0.65 to 1.0.
Section 5.6    [Reserved].
Section 5.7    Negative Pledge. Neither the Borrower nor any Subsidiary shall
incur or suffer to exist any Lien, except:



--------------------------------------------------------------------------------



(a)    Liens to secure Debt existing on the Effective Date and described on
Schedule 5.7 hereto;
(b)    Liens to secure Debt incurred to extend, renew, refinance or refund (or
successive extensions, renewals, refinancing or refundings), in whole or in
part, Debt secured by any Lien referred to in the foregoing clause (a) as long
as such Lien does not extend to any other property and the original amount of
the Debt so secured is not increased;
(c)    Liens (other than Permitted Liens) arising in the ordinary course of its
business which (i) do not secure Debt, (ii) do not secure any contingent or
fixed obligation in an amount exceeding $10,000,000 and (iii) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business;
(d)    Liens not otherwise permitted by clauses (a) and (b) of this Section 5.7
securing Debt if, after giving effect thereto, the aggregate amount outstanding
of Debt secured by Liens under clauses (a), (b) and (d) of this Section 5.7,
together with the aggregate amount outstanding of unsecured Debt of the
Subsidiaries, does not exceed at any time 25% of Consolidated Net Worth;
(e)    Permitted Liens; and
(f)    Liens on cash collateral granted in favor of any Lenders and/or Letter of
Credit Issuer created as a result of any requirement or option to cash
collateralize pursuant to this Agreement.
Section 5.8    Consolidations, Mergers and Sales of Assets. (a)    Neither the
Borrower nor any Subsidiary will consolidate or merge with or into any other
Person unless (A) the Borrower is the corporation surviving such merger or, in
the case of any Subsidiary consolidating or merging with a Person other than the
Borrower, the surviving entity is a Subsidiary, and (B) immediately after giving
effect to such merger, no Default or Event of Default shall have occurred and be
continuing.
(b)    Other than sales of inventory and worn or obsolete equipment in the
ordinary course of business, the Borrower will not, and will not permit any
Subsidiary to, sell, lease (as lessor) or otherwise transfer, directly or
indirectly, any property, unless the aggregate book value of such property as
shown by the accounting books and records of the Borrower, together with the
aggregate book value of all other property as shown by the accounting books and
records of the Borrower (including the aggregate book value of all property
which is sold by the Borrower or any Subsidiary in Sale and Leaseback
Transactions less the Capitalized Lease Obligations arising therefrom) sold,
leased or otherwise transferred pursuant to this subsection (b) after the
Effective Date, does not exceed 20% of total consolidated assets of the Borrower
and its Subsidiaries determined as of the most recently ended Fiscal Quarter
from a consolidated balance sheet of the Borrower prepared in accordance with
GAAP.
(c)    The Borrower will not, and will not permit any Subsidiary to, sell,
transfer or otherwise dispose of the capital stock or other equity interests of
its respective Subsidiaries (other than intra-company transfers among
Subsidiaries, in the ordinary course of business for tax purposes, provided such
transactions would not have a Material Adverse Effect) (a “Permitted
Disposition”) unless the Borrower shall have delivered to the Administrative
Agent on the date of the consummation of such Permitted Disposition an officer’s
certificate executed by an authorized officer of the Borrower, which certificate
shall (x) certify that no Default or Event of Default shall have occurred and be
continuing before and after giving effect to such Permitted Disposition and (y)
demonstrate that at the time of such Permitted Disposition the Capitalization
Ratio, calculated on a pro forma basis as of the last day of the Fiscal Quarter
ending on or prior to the date such Permitted Disposition as if such Permitted
Disposition had occurred on such day, would not have been more than 0.65 to 1.0.
Section 5.9    Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into any material
transaction with any Affiliate (other than a transaction between the



--------------------------------------------------------------------------------



Borrower and any Subsidiary or a transaction between Subsidiaries) which
transaction is not on terms and conditions at least as favorable to the Borrower
or such Subsidiary as the terms and conditions which would apply in a similar
transaction with a Person not an Affiliate (an “Arm’s Length Transaction”). Any
material transaction with any Affiliate shall be deemed to be an Arm’s Length
Transaction if approved by (a) a majority of the Borrower’s directors who are
unaffiliated with such Affiliate or (b) a majority of the members of any
committee of the Board of Directors of the Borrower who are unaffiliated with
such Affiliate.
Section 5.10    Use of Proceeds. The proceeds of (i) the Loans and Letters of
Credit shall be used for general corporate and working capital purposes and to
refinance the Existing Credit Agreement and other Debt of the Borrower. The
proceeds of the Loans made, and the Letters of Credit issued, will not be used
by the Borrower, directly or indirectly, in the purchasing or carrying of
“margin stock” within the meaning of Regulation U or otherwise in any manner in
contravention of Regulation U. Not more than 25% of the assets of the Borrower
at any time shall be comprised of margin stock (other than the capital stock of
the Borrower which will be immediately retired by the Borrower or held as
treasury stock).
Section 5.11    Limitation on Debt. The Borrower will not, nor will it permit
any of its Subsidiaries to, incur or at any time be liable with respect to any
Debt except (a) Debt outstanding on the date hereof, (b) the Borrower may incur
Debt hereafter if, after giving effect thereto, the Capitalization Ratio is not
more than 0.65 to 1.00, (c) Debt of any Subsidiary incurred hereafter and owing
to the Borrower or any Subsidiary, and (d) the Subsidiaries may incur Debt
hereafter not otherwise permitted by clause (a) of this Section 5.11 if, after
giving effect thereto, the aggregate amount outstanding of Debt under clauses
(a) and (d) of this Section 5.11, together with the aggregate amount outstanding
of Debt of the Borrower and its Subsidiaries secured by Liens, does not exceed
at any time 25% of Consolidated Net Worth.
Section 5.12    Limitation on Certain Covenants and Restrictions. The Borrower
will not, and will not permit any Subsidiary to, enter into or permit to exist
any agreement with any Person which prohibits or limits the ability of any
Subsidiary to (a) declare or pay any dividend or (b) make any loan to or
Investment in the Borrower or any other Subsidiary; provided that this clause
(b) shall not prohibit agreements between the Borrower or any Subsidiary and any
Person which require that transactions with any Affiliate (i) be on an
“arm’s-length” basis, (ii) be approved by the disinterested directors of the
Board of Directors, or (iii) be subject to any substantive or procedural
requirements substantially similar to clause (i) or (ii) above.
Section 5.13    Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
their respective tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary.
ARTICLE VI


DEFAULTS
Section 6.1    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    the Borrower shall fail to pay when due any principal of any Loan or
Letter of Credit Obligation, or shall fail to pay within five Business Days of
the due date thereof any interest on any Loan, any fees or any other amount
payable hereunder;
(b)    the Borrower shall (i) fail to observe or perform any covenant contained
in 5.3(b)(i) (Corporate Existence) with respect to the Borrower, 5.5
(Capitalization Ratio), 5.7 (Negative Pledge), 5.8 (Consolidations, Mergers and
Sale of Assets) or 5.10 (Use of Proceeds), or (ii) fail to observe or perform
any



--------------------------------------------------------------------------------



covenant contained in Section 2.15.7 (Cash Collateralization at Maturity of
Loans), Sections 5.1(a), (b), (d) (Information), 5.11 (Limitation on Debt) or
5.12 (Limitation on Certain Covenants and Restrictions) and such failure under
this clause (ii) shall continue for a period of five Business Days;
(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clause (a) or (b) above) and such failure shall continue for a period of
thirty (30) days;
(d)    any representation, warranty, certification or statement made by the
Borrower in this Agreement or any other Loan Document or in any certificate,
financial statement or other written document delivered pursuant to this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made (or deemed made);
(e)    the Borrower or any Subsidiary shall fail to make payment of any Material
Debt when due or within any applicable grace period;
(f)    any event or condition shall occur which enables the holder of Material
Debt or any Person acting on such holder’s behalf to accelerate the maturity
thereof (including, without limitation, any required mandatory prepayment or
“put” of such Debt to the Borrower or any Subsidiary) whether or not
acceleration of such Debt results;
(g)    the Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall take any corporate action to authorize any of the
foregoing;
(h)    an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect;
(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $25,000,000;
(j)    an uninsured judgment or judgments for the payment of money aggregating
in excess of $25,000,000 are rendered against the Borrower and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay;



--------------------------------------------------------------------------------



(k)    any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d 3 promulgated by the Securities and
Exchange Commission under said Act) of 30% or more in voting power of the
outstanding Voting Stock of the Borrower; or, during any period of 24
consecutive calendar months, a majority of the board of directors of the
Borrower does not consist of individuals who were (i) directors of the Borrower
on the first day of such period, (ii) directors who were selected or whose
nomination for election was approved by a vote of at least a majority of the
directors then still in office referred to in clause (i) above, or (iii)
directors who were selected or whose nomination for election was approved by a
vote of at least a majority of the board consisting of directors still in office
described in clauses (i) and (ii) above or this clause (iii); or
(l)    the Borrower shall repudiate, or shall challenge the validity or
enforceability of its obligations under the Loan Documents or for any reason the
Loan Documents shall cease to be in full force and effect (other than in
accordance with its terms);
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Revolving
Commitments and they shall thereupon terminate and (ii) if requested by the
Required Lenders, by notice to the Borrower declare the Obligations (together
with accrued interest thereon) and any other amount payable hereunder to be, and
the Obligations and any other amount payable hereunder shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Administrative Agent or the Lenders, the Revolving Commitments shall
thereupon terminate and the Obligations (together with accrued interest thereon)
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence of any of the foregoing, the Borrower shall immediately deposit
with the Administrative Agent an amount in immediately available funds equal to
105% of the undrawn portion of all Letters of Credit then outstanding, such
amount to be held in a separate segregated cash collateral account to secure the
Letter of Credit Obligations relating to such undrawn portion.
Section 6.2    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.
ARTICLE VII

THE ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER


Section 7.1    Appointment. The Lenders hereby appoint the Administrative Agent
to act as specified herein and in the Loan Documents. Each Lender hereby
irrevocably authorizes and each holder of any Note by the acceptance of such
Note shall be deemed to irrevocably authorize the Administrative Agent to take
such action on its behalf under the provisions hereof, the Loan Documents
(including, without limitation, to give notices and take such actions on behalf
of the Required Lenders as are consented to in writing by the Required Lenders,
or all Lenders to the extent required by the terms of this Agreement) and any
other instruments, documents and agreements referred to herein or therein and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Administrative Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto. The Administrative Agent may perform any
of its duties hereunder and under the Loan Documents, by or through its
officers, directors, Administrative Agents, employees or affiliates.
Section 7.2    Nature of Duties. No Administrative Agent-Related Person shall
have duties or responsibilities except those expressly set forth in this
Agreement. The duties of the Administrative Agent shall be mechanical and
administrative in nature. EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT THE
ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT OR ANY LOAN
DOCUMENTS, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY LENDER.



--------------------------------------------------------------------------------



Nothing in this Agreement or in any Loan Document, expressed or implied, is
intended to or shall be so construed as to impose upon any Administrative
Agent-Related Person any obligations in respect of the Agreement or any Loan
Document except as expressly set forth herein or therein. Each Lender shall make
its own independent investigation of the financial condition and affairs of the
Borrower in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the creditworthiness of the
Borrower, and except to the extent expressly set forth in this Agreement or any
other Loan Documents, no Administrative Agent-Related Person shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Loans or at any time or times
thereafter. The Administrative Agent will promptly notify each Lender at any
time that the Required Lenders have instructed it to act or refrain from acting
pursuant to Article VI.
Section 7.3    Exculpation Rights, Etc. Neither the Administrative Agent nor any
of its officers, directors, Administrative Agents, employees, affiliates or any
Administrative Agent-Related Person shall be liable for any action taken or
omitted by them hereunder or under any Loan Document, or in connection herewith
or therewith, unless caused by its or their gross negligence or willful
misconduct. No Administrative Agent-Related Person shall be responsible to any
Lender for any recitals, statements, representations or warranties herein or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, or sufficiency of this Agreement or any Loan Document or any
other document or the financial condition of the Borrower. No Administrative
Agent-Related Person shall be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any Loan Document or any other document or the financial condition
of the Borrower, or the existence or possible existence of any Default or Event
of Default unless requested to do so by the Required Lenders. The Administrative
Agent may at any time request instructions from the Lenders with respect to any
actions or approvals (including the failure to act or approve) which by the
terms of this Agreement or the Loan Documents, the Administrative Agent is
permitted or required to take or to grant, and if such instructions are
requested, the Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any person for refraining from any action or withholding
any approval under this Agreement or any Loan Document until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any
Administrative Agent-Related Person as a result of such Administrative
Agent-Related Person acting, approving or refraining from acting or approving
under any of the Loan Documents in accordance with the instructions of the
Required Lenders or, to the extent required by Section 9.5, all of the Lenders.
Section 7.4    Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, writing, resolution
notice, statement, certificate, order or other document or any telephone,
facsimile or electronic message believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining herein or to any Loan Document and its duties hereunder to
thereunder, upon advice of counsel selected by the Administrative Agent.
Section 7.5    Indemnification. To the extent any Administrative Agent-Related
Person is not reimbursed and indemnified by the Borrower, the Lenders,
severally, will reimburse and indemnify each Administrative Agent-Related Person
for and against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against any Administrative Agent-Related Person in any way relating to or
arising out of this Agreement or any Loan Document or any action taken or
omitted by any Administrative Agent-Related Person under this Agreement or any
Loan Document, in its capacity as Administrative Agent (and not as a Lender), in
proportion to each Lender’s Revolving Commitment Percentage; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, claims, penalties, actions, judgments, suits, costs, expenses
or disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct. The obligations of the Lenders under this Section 7.5 shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 7.6    Administrative Agent In Its Individual Capacity. With respect to
its Loans and Revolving



--------------------------------------------------------------------------------



Commitments (and its Revolving Commitment Percentage with respect thereto), the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and, to the
extent set forth herein, for any other Lender or holder of obligations
hereunder. The terms “Lenders”, “holder of obligations” or “Required Lenders” or
any similar term shall, unless the context clearly otherwise indicates, include
the Administrative Agent in its individual capacity as a Lender, one of the
Required Lenders or a holder of obligations hereunder. The Administrative Agent
may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Borrower or any Subsidiary or
Affiliate of the Borrower as if it were not acting as the Administrative Agent
hereunder or under the Loan Documents, including, without limitation, the
acceptance of fees or other consideration for services without having to account
for the same to any of the Lenders.
Section 7.7    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
Section 7.8    Holders of Obligations. The Administrative Agent may deem and
treat the payee of any obligation hereunder as reflected on the books and
records of the Administrative Agent as the owner thereof for all purposes hereof
unless and until a written notice of the assignment or transfer thereof shall
have been filed with the Administrative Agent pursuant to Section 9.6(c). Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any obligation
hereunder shall be conclusive and binding on any subsequent holder, transferee
or assignee of such obligation or of any obligation or obligations granted in
exchange therefor.
Section 7.9    Resignation by the Administrative Agent.
(a)    The Administrative Agent may resign from the performance of all its
functions and duties hereunder at any time by giving fifteen (15) Business Days’
prior written notice to the Borrower and the Lenders. Such resignation shall
take effect upon the acceptance by a successor the Administrative Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.
(b)    Upon any such notice of resignation, the Required Lenders shall appoint a
successor Administrative Agent who shall be satisfactory to the Borrower and
shall be an incorporated bank or trust company.
(c)    If a successor Administrative Agent shall not have been so appointed
within said fifteen (15) Business Day period, the Administrative Agent, with the
consent of the Borrower, shall then appoint a successor Administrative Agent who
shall serve as the Administrative Agent until such time, if any, as the Required
Lenders, with the consent of the Borrower, appoint a successor Administrative
Agent as provided above.
(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) by the twentieth (20th) Business Day after the date such
notice of resignation was given by Administrative Agent, Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of Administrative Agent hereunder until such time, if
any, as the Required Lenders, with the consent of Borrower, appoint a successor
Administrative Agent as provided above.
Section 7.10    Application of Article VII to Letter of Credit Issuer. The
provisions of this Article VII and the obligations of the Lenders thereunder
shall be deemed equally to apply to, and be for the benefit of, the Letter of
Credit Issuer and the Letter of Credit Issuer-Related Persons in connection with
their administration of the Letters of Credit, the Letter of Credit Obligations
and the terms and provisions of Section 2.15, to the same extent



--------------------------------------------------------------------------------



that such provisions apply to the Administrative Agent, the Administrative
Agent-Related Persons, the Loans and the Obligations, mutatis mutandis.
Section 7.11    Co-Agents. Nothing in this Agreement shall impose on the Joint
Lead Arrangers, the Co-Syndication Agents or the Co-Documentation Agents in such
capacities, any duties or obligations.
ARTICLE VIII

CHANGE IN CIRCUMSTANCES
Section 8.1    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any LIBOR Borrowing or a
Base Rate Borrowing as to which the interest rate is determined with reference
to LIBOR or a conversion or continuation thereof:
(a)    the Administrative Agent shall determine deposits in dollars (in the
applicable amounts) are not being offered to banks in the London interbank
Eurodollar market for such Interest Period,
(b)    the Administrative Agent shall determine that reasonable and adequate
means do not exist for ascertaining the LIBOR Rate for such Interest Period for
such Borrowing, or
(c)    Lenders having 51% or more of the aggregate amount of the Revolving
Commitments advise the Administrative Agent that the LIBOR Rate as determined by
the Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding or maintaining their LIBOR Loans or Base Rate Loans as to
which the interest rate is determined by reference to LIBOR for such Interest
Period,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make LIBOR Loans and the right of the Borrower to
covert any Loan or to continue any Loan as a LIBOR Borrowing shall be suspended.
Unless the Borrower notifies the Administrative Agent at least two Business Days
before the date of any LIBOR Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, any such LIBOR
Borrowing shall instead be made as a Base Rate Loan as to which the interest
rate is not determined by reference to LIBOR. With respect to (i) then
outstanding LIBOR Rate Loans, the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon, on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan, or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
on the last day of such Interest Period; or (ii) with respect to then
outstanding Base Rate Loans as to which the interest rate is determined by
reference to LIBOR, the Borrower shall convert the then outstanding principal
amount of each such Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period.
Section 8.2    Illegality. If on or after the Effective Date, the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its LIBOR Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Lender (or its LIBOR Lending Office) to make, maintain or
fund its LIBOR Loans or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
LIBOR Loans or Base Rate Loans as to



--------------------------------------------------------------------------------



which the interest rate is determined by reference to LIBOR, and the right of
the Borrower to convert any Loans to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is determined
by reference to LIBOR shall be suspended and all Base Rate Loans shall cease to
be determined by reference to LIBOR. If such Lender shall determine that it may
not lawfully continue to maintain and fund any of its outstanding LIBOR Loans to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of each such LIBOR Loan,
together with accrued interest thereon. Concurrently with prepaying each such
LIBOR Loan, the Borrower shall borrow a Base Rate Loan for which the interest
rate is not determined by reference to LIBOR in an equal principal amount from
such Lender (on which interest and principal shall be payable contemporaneously
with the related LIBOR Loans of the other Lenders), and such Lender shall make
such a Base Rate Loan for which the interest rate is not determined by reference
to LIBOR.
Section 8.3    Increased Cost and Reduced Return.
(a)    If on or after the Effective Date, any Change in Law:
(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes) with respect to its LIBOR Loans, its Notes, its obligation to
make LIBOR Loans, its Letter of Credit Obligations or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
(collectively, its “Covered Credits”); or
(ii)    shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any LIBOR Loan any such
requirement included in an applicable LIBOR Reserve Percentage), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Applicable Lending Office) or shall impose on any Lender (or its
Applicable Lending Office) or the Letter of Credit Issuer or on the United
States market for the London interbank market any other condition, cost or
expense (other than Taxes) affecting its Covered Credits;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) or such other Recipient of making, converting
to, continuing or maintaining any Covered Credits (or of maintaining its
obligations with respect to any Covered Credits), or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office),
the Letter of Credit Issuer or other Recipient under this Agreement or under its
Note with respect thereto by an amount deemed by such Lender to be material,
then, within 15 days after demand by such Lender, the Letter of Credit Issuer or
other Recipient, as the case may be (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender, the Letter of Credit Issuer or Recipient for such
increased cost or reduction.
(b)    If any Lender or the Letter of Credit Issuer shall have determined that,
after the Effective Date, any Change in Law has or would have the effect of
reducing the rate of return on capital of such Lender or the Letter of Credit
Issuer or the Applicable Lending Offices of such Lender or the Letter of Credit
Issuer (or the Parent of such Lender or Letter of Credit Issuer) as a
consequence of such Lender’s or the Letter of Credit Issuer’s obligations
hereunder to a level below that which such Lender or the Letter of Credit Issuer
(or the Parent of such Lender or the Letter of Credit Issuer) could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Letter of Credit Issuer’s policies (and the policies of the Parent of such
Lender or the Letter of Credit Issuer) with respect to capital adequacy or
liquidity requirements) by an amount deemed by such Lender to be material, then
from time to time, within 15 days after demand by such Lender, the Letter of
Credit Issuer (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender or the Letter of Credit Issuer such additional amount or amounts
as will compensate such Lender, the Letter of Credit Issuer (or the Parent of
such Lender or the Letter of Credit Issuer) for such reduction.



--------------------------------------------------------------------------------



(c)    Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the Effective
Date, which will entitle such Lender to compensation pursuant to this Section
and will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. A certificate of any Lender claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Letter of Credit Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Letter of Credit Issuer’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Letter of Credit Issuer pursuant to this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or the Letter of Credit Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or the Letter of Credit Issuer’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Survival. Each party’s obligations under this Section 8.3 shall survive
the payment in full of the Obligations and the termination of this Agreement.
Section 8.4    Base Rate Loans Substituted for Affected LIBOR Loans. If (i) the
obligation of any Lender to make LIBOR Loans has been suspended pursuant to
Section 8.1 or 8.2 or (ii) any Lender has demanded compensation under Section
8.3(a) and the Borrower shall, by at least five Business Days’ prior notice to
such Lender through the Administrative Agent, have elected that the provisions
of this Section shall apply to such Lender, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer apply:
(a)    all Loans which would otherwise be made by such Lender as LIBOR Loans
shall be made instead as Base Rate Loans for which the interest rate is not
determined by reference to LIBOR (on which interest and principal shall be
payable contemporaneously with the related LIBOR Loans of the other Lenders),
and
(b)    after each of its LIBOR Loans has been repaid, all payments of principal
which would otherwise be applied to repay such LIBOR Loans shall be applied to
repay its Base Rate Loans instead.
(c)    Survival. Each party’s obligations under this Section 8.4 shall survive
the payment in full of the Obligations and the termination of this Agreement.
Section 8.5    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 8.3, or requires the Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14, then such Lender shall, at the request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 8.3 or Section 2.14, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable, out-of-pocket costs and expenses incurred
by any Lender in connection with any such designation or assignment.



--------------------------------------------------------------------------------



(b)    Replacement of Lenders. If any Lender requests compensation under Section
8.3, or if the Borrower is required to pay additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.14, and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with clause (a) of this Section 8.5, or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense (with the reasonable cooperation of such
Lender), upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.6), all of
its interests, rights (other than its existing rights to payments pursuant to
Section 8.3 or 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.6;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.12) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 8.3 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE IX

MISCELLANEOUS
Section 9.1    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile: (x) in the case of the
Borrower or the Administrative Agent, at its address or facsimile number set
forth on Schedule 9.1 hereto, (y) in the case of any Lender, at its address or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the



--------------------------------------------------------------------------------



extent provided in paragraph (b) below, shall be effective as provided therein.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Letter of Credit Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Article II if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Platform.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the Letter
of Credit Issuer and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to this Agreement or any Note or the transactions
contemplated therein which is distributed to the Administrative Agent, the
Letter of Credit Issuer or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
Section 9.2    No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
Section 9.3    Expenses; Documentary Taxes; Indemnification.



--------------------------------------------------------------------------------



(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent, including fees and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit facility,
the preparation, negotiation and administration of this Agreement, (ii) all
reasonable out-of-pocket expenses of the Administrative Agent, including fees
and disbursements of counsel to the Administrative Agent, in connection with any
waiver or consent hereunder or any amendment hereof or any Default or alleged
Default hereunder, (iii) all reasonable out-of-pocket expenses of the Letter of
Credit Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iv) any civil
penalty or fine assessed by OFAC against any Lender, the Administrative Agent or
the Letter of Credit Issuer and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof, as
a result of the funding Loans or issuance of any Letter of Credit or the
acceptance of payments due under a Loan Document, and (v) all out of pocket
expenses incurred by the Administrative Agent, the Letter of Credit Issuer and
each Lender, including fees and disbursements of outside counsel, in connection
with the enforcement or protection of its rights in connection with this
Agreement or the Notes, including its rights under this Section or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower’s obligations to any Lender under clause (v) of this Section 9.3(a)
shall arise only upon the occurrence and during the continuance of an Event of
Default. The Borrower shall indemnify each Lender against any transfer taxes,
documentary taxes, assessments or charges made by any governmental authority by
reason of the execution and delivery of this Agreement or the Notes.
(b)    The Borrower agrees to indemnify each Lender, the Administrative Agent,
the Letter of Credit Issuer, the Swingline Lender each Co-Documentation Agent,
each Co-Syndication Agent and each of their respective Affiliates, officers,
directors, employees and agents and any other Related Party thereto (each an
“Indemnified Party”) and hold each Indemnified Party harmless from and against
any and all liabilities, losses, damages, costs and expenses of any kind,
including, without limitation, the reasonable fees and disbursements of counsel,
which may be incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including, without limitation, by the
Administrative Agent in connection with its actions as Administrative Agent
hereunder and the Borrower), other than such Indemnified Party and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
and delivery of this Agreement, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or Letter of Credit, or any actual or
proposed use of proceeds of Loans hereunder or any actual or proposed use of any
Letter of Credit, or (iii) any claim, investigation, litigation or other
proceeding (whether or not the Indemnified Party is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans or Letters of Credit or this Agreement, or any documents contemplated by
or referred to herein or the transactions contemplated hereby; provided that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or result from a claim brought by the Borrower against an
Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnified Party referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.



--------------------------------------------------------------------------------



(d)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Letter of Credit Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Letter of Credit Issuer, the Swingline Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Revolving Commitment Percentage at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Letter of Credit Issuer or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Letter of Credit Issuer or the
Swingline Lender in connection with such capacity.
(e)    Survival. Each party’s obligations under this Section shall survive the
payment in full of the Obligations and the termination of this Agreement.
Section 9.4    Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Revolving Note or other Obligation held by it which is greater than the
proportion received by any other Lender in respect of the aggregate amount of
principal and interest due with respect to any such Note or other Obligation
held by such other Lender (other than any such payment made to a Non-Extending
Lender pursuant to Section 2.9(b)(ii) or (b)(iii)), the Lender receiving such
proportionate greater payment shall purchase such participations in such other
Notes or such other Obligations held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to such other Notes or such other
Obligations held by the Lenders shall be shared by the Lenders pro rata;
provided that nothing in this Section shall impair the right of any Lender to
exercise any right of set off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Notes or other Obligations; provided,
further, that in the event that any Defaulting Lender shall exercise any rights
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application against the liabilities of the
Defaulting Lender to the Administrative Agent, the Letter of Credit Issuer, the
Swingline Lender and each other Lender and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Note or other Obligation, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
Section 9.5    Amendments and Waivers. Except as set forth below, any provision
of this Agreement or the Notes may be amended or waived, or any consent given
by, if, but only if, such amendment, waiver or consent is in writing and is
signed by the Borrower (in the case of an amendment) and the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and,
if the rights or duties of the Administrative Agent, the Letter of Credit Issuer
or Swingline Lender are affected thereby, by the Administrative Agent, the
Letter of Credit Issuer or Swingline Lender, as the case may be; provided that,
no such amendment, wavier or consent shall:
(a)    increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated) or the amount of Loans of any Lender, in each
case, without the written consent of such Lender;



--------------------------------------------------------------------------------



(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in the second sentence of each of Section 2.6(a)
and Section 2.6(b) during the continuance of an Event of Default;
(d)    change any provision in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(e)    except as otherwise permitted by this Section 9.5, change any provisions
of this Section or reduce the percentages specified in the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
(f)    consent to the assignment or transfer by the Borrower of the Borrower’s
rights and obligations under this Agreement or any other Loan Document, in each
case, without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Letter of Credit Issuer in addition to the Lenders
required above, affect the rights or duties of the Letter of Credit Issuer under
this Agreement or any Letter of Credit application relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (v) the Administrative Agent and the Borrower shall be permitted to amend
any provision of this Agreement (and such amendment shall become effective
without any further action or consent of any other party to this Agreement) if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Commitment of such Lender
may not be increased or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 9.5) or any of the
Notes or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 2.9
(including, without limitation, as applicable, (1) to permit the Revolving
Commitment Increases to share ratably in the benefits of this Agreement and the
Notes and (2) to include the Revolving Commitment Increase and outstanding
Revolving Commitment Increase in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Revolving Commitment or any increase in any Lender’s Revolving
Commitment Percentage, in each case, without the written consent of such
affected Lender.



--------------------------------------------------------------------------------



Section 9.6    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of the Administrative Agent and each Lender.
(b)    Participations. Any Lender may, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Letter of Credit
Issuer at any time grant to any Person (other than a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each a
“Participant”) participating interests in its Revolving Commitment or any or all
of its Loans owing to it and Letter of Credit Obligations, provided that such
grant is in a pro rata portion of such Lender’s Revolving Commitment, Revolving
Note and Letter of Credit Obligations. In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible for the performance of its obligations hereunder, (iii) the
Borrower, the Administrative Agent, the Letter of Credit Issuer, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.3(d) with respect to any payments made by such Lender
to its Participant(s). Any agreement pursuant to which any Lender may grant such
a participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in Section 9.5 that directly
affects such Participant and could not be affected by a vote of the Required
Lenders without the consent of the Participant. An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.14, 8.1, 8.2 and 8.3 (subject to the requirements and
limitations therein, including the requirements of Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 8.5 as if it were an assignee under paragraph (c) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 8.3, with respect to such participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 8.5(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.4 as
though it were a Lender.
Each Lender that grants a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments, loans, letters of credit or
its other obligations under this Agreement) to any Person except to the extent
that such disclosure is necessary to establish that such Revolving Commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall



--------------------------------------------------------------------------------



have no responsibility for maintaining a Participant Register.
(c)    Assignments. Any Lender may at any time assign to one or more banks or
other financial institutions (each an “Assignee”) all, or a proportionate part
(such portion to be in an amount equal to or greater than $5,000,000) of all, of
its rights and obligations under this Agreement, the Notes and the Letter of
Credit Obligations, and such Assignee shall assume such rights and obligations,
pursuant to an assignment and assumption agreement in substantially the form of
Exhibit C hereto (an “Assignment and Assumption Agreement”) executed by such
Assignee and such transferor Lender, with (and subject to) the subscribed
consent of the Borrower (unless such assignment shall be to any other Lender),
the Administrative Agent, the Letter of Credit Issuer and the Swingline Lender,
such consents not to be unreasonably withheld and, in the case of the Borrower,
the Borrower will be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; provided, that such
grant is in a pro rata portion of such Lender’s Revolving Commitment, Revolving
Note and Letter of Credit Obligations; provided further that no assignment shall
be made to a natural Person, the Borrower or any of the Borrower’s Subsidiaries
or Affiliates or to any Defaulting Lender or its Subsidiaries (or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary of a Defaulting Lender); provided further that if an Assignee is an
Affiliate of such transferor Lender (including a trust established to administer
loans sold by such Lender or its Affiliates to such trust, which trust is and
shall continue to be administered by such Lender or an Affiliate thereof) or an
Approved Fund, none of the Borrower’s, the Administrative Agent’s, the Letter of
Credit Issuer’s or the Swingline Lender’s consent shall be required, provided
that such transferor Lender shall remain fully obligated under this Agreement
for all funding and payment obligations (except where the Borrower shall have
consented to such assignment or if an Event of Default has occurred and is
continuing); and provided further that if an Event of Default has occurred and
is continuing, the Borrower’s consent shall not be required. Upon execution of
an Assignment and Assumption Agreement and the payment of a nonrefundable
assignment fee of $3,500 in immediately available funds (which may be waived by
the Administrative Agent, in its sole discretion and which, in the case of a
simultaneous assignments to two or more Approved Funds by a Lender, will be
payable only once) to the Administrative Agent at its Payment Office in
connection with each such assignment written notice thereof by such transferor
Lender to the Administrative Agent and the recording by the Administrative Agent
of such assignment in the Register and the resulting effect upon the Loans and
Letter of Credit Obligations of the assigning Lender and the Assignee, the
Assignee shall have, to the extent of such assignment, the same rights and
benefits as it would have if it were a Lender hereunder and the holder of Notes
and Letter of Credit Obligations (provided that the Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with the assignor Lender in connection with the interests so assigned to the
Assignee until written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrower and the Administrative Agent by the
assignor Lender and the Assignee) and, if the Assignee has expressly assumed,
for the benefit of the Borrower, some or all of the transferor Lender’s
obligations hereunder, such transferor Lender shall be relieved of its
obligations hereunder to the extent of such assignment and assumption (but shall
continue to be entitled to the benefits of Sections 2.12, 2.14, 8.1, 8.2, 8.3
and 9.3 with respect to facts and circumstances occurring prior to the effective
date of such assignment), and except as described above, no further consent or
action by the Borrower, the Lenders or the Administrative Agent shall be
required. If the Assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
2.14. Each Assignee shall take such Loans, Letter of Credit Obligations and
Revolving Commitments subject to the provisions of this Agreement and to any
request made, waiver or consent given or other action taken hereunder, prior to
the receipt by the Administrative Agent and the Borrower of written notice of
such transfer, by each previous holder of such Loans, Letter of Credit
Obligations and Revolving Commitments. Such Assignment and Assumption Agreement
shall be deemed to amend this Agreement and Schedule II hereto, to the extent,
and only to the extent, necessary to reflect the addition of such Assignee as a
Lender and the resulting adjustment of all or a portion of the rights and
obligations of such transferor Lender under this Agreement, the determination of
its Revolving Commitment Percentage (rounded to twelve decimal places), the
Loans, the Letter of Credit Obligations and any new Notes to be issued, at the
Borrower’s expense, to such Assignee, and no further consent or action by the



--------------------------------------------------------------------------------



Borrower or the Lenders shall be required to effect such amendments.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested, but not funded by, the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (b) of this Section.
(d)    Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement and the other documents executed and delivered in
connection herewith (including, without limitation, the Note held by it) to any
Federal Reserve Bank in accordance with Regulation A of the Federal Reserve
Board without notice to, or the consent of, the Borrower or the Administrative
Agent and with the consent of the Borrower and the Administrative Agent, any
Lender which is a fund may pledge all or any portion of its Note or Loans to its
trustee in support of its obligations to its trustee. No such pledge or
assignment shall release the transferor Lender from its obligations hereunder.
(e)    No Assignee, Participant or other transferee of any Lender’s rights shall
be entitled to receive any greater payment under Section 8.3 than such Lender
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.5 requiring such Lender to designate a
different Applicable Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.
(f)    The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s Administrative Agent, solely for purposes of this Section 9.6 to
maintain a register (the “Register”) on which it will record the Loans made and
Letter of Credit Obligations held by each of the Lenders and each repayment in
respect of the principal amount of the Loans and Letter of Credit Obligations of
each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the rights to the principal
of, and interest on, any Loan or Letter of Credit Obligation shall not be
effective until the transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Loan or Letter of Credit
Obligation and prior to such recordation all amounts owing to the transferor
with respect to such Loan or Letter of Credit Obligation shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Loans or Letter of Credit Obligations shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 9.6(c). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan or Letter of



--------------------------------------------------------------------------------



Credit Obligation, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan or Letter of
Credit Obligation, and thereupon one or more new Notes in the same aggregate
principal amount then owing to such assignor or transferor Lender shall be
issued to the assigning or transferor Lender and/or the new Lender. The Borrower
agrees to indemnify the Administrative Agent from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 9.6(f); provided that the
Administrative Agent shall not have the right to be indemnified under this
Section 9.6(f) for its own gross negligence or willful misconduct.
Section 9.7    Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
Section 9.8    GOVERNING LAW; SUBMISSION TO JURISDICTION, ETC.
(a)    Governing Law. This Agreement and each other Loan Document and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or such Loan
Document and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits to non-exclusive jurisdiction of the courts of the State
of New York sitting in New York County, and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any Note shall affect any right that the Administrative Agent,
any Lender, the Letter of Credit Issuer or the Swingline Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law
Section 9.9    Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
in electronic form shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and the Fee Letters constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
Section 9.10    Confidentiality. Each of the Administrative Agent, each Lender
and the Letter of Credit Issuer represents that it will maintain the
confidentiality of any written or oral information provided under this



--------------------------------------------------------------------------------



Agreement by or on behalf of the Borrower that is identified by the Borrower at
the time as being subject to this Section 9.10 (hereinafter collectively called
“Confidential Information”), except that Confidential Information may be
disclosed (a) in response to a request or order under applicable laws and
regulations or pursuant to a subpoena or other legal process or, to the extent
required or requested by, or required to be disclosed to, any rating agency, or
regulatory or similar authority purporting to have jurisdiction over such Person
or its Related Parties (b) to its bank examiners, auditors, counsel and other
professional advisors and to its Affiliates, its Related Parties and other
Lenders (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (c) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document, or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (d)
subject to an agreement containing provisions substantially the same as those of
this Section, (e) to Participants, prospective Participants to which sales of
participating interests are permitted pursuant to Section 9.6(b), prospective
Assignees to which assignments of interests are permitted pursuant to Section
9.6(c), and to credit insurance providers and actual or prospective
counterparties (and their advisors) to any swap, securitization or derivative
transaction referencing or involving any of its rights or obligations under this
Agreement if such Participant, prospective Participant, prospective Assignee or
actual or prospective credit insurance provider or counterparty (and their
advisors) agrees in writing to maintain the confidentiality of such information
on terms substantially similar to those of this Section as if it were a “Lender”
party hereto if such Participant, prospective Participant or prospective
Assignee agrees in writing to maintain the confidentiality of such information
on terms substantially similar to those of this Section as if it were a “Lender”
party hereto; (f) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement; (g) with the consent of the Borrower; (h) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the Letter of Credit Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (i) to governmental regulatory authorities or other regulatory
authority (including any self-regulatory authority such as the National
Association of Insurance Commissioners) in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent, such Lender or the Letter
of Credit Issuer or any of its subsidiaries or affiliates.
Section 9.11    Patriot Act Notification. The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act.
Section 9.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY NOTE OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.13    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the



--------------------------------------------------------------------------------



Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
[Signature pages follow]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
 
SIGMA-ALDRICH CORPORATION, as Borrower
 
 
 
 
 
 
 
By:
/s/ Jan A. Bertsch
 
Name:
 Jan A. Bertsch
 
Title:
Executive Vice President and Chief Financial Officer



 
By:
/s/ Kirk A. Richter
 
Name:
Kirk A. Richter
 
Title:
Vice President and Treasurer













































 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Letter of
Credit Issuer, Swingline Lender and Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel R. Van Aken
 
Name:
Daniel R. Van Aken
 
Title:
Director
 
 
 




--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen Bode
 
Name:
Stephen Bode
 
Title:
Senior Vice President
 
 
Send Notices to:


Bank of America, N.A.


ATTN: Sherri Mank


MO1-800-13-05


800 Market Street


St. Louis, MO 63101




























































--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sabir Hashmy
 
Name:
Sabir Hashmy
 
Title:
Senior Vice President










--------------------------------------------------------------------------------



 
THE BANK OF TOYKO-MITSUBISHI UFJ, LTD., as Lender
 
 
 
 
 
 
 
By:
/s/ Christine Howatt
 
Name:
Christine Howatt
 
Title:
Authorized Signatory




--------------------------------------------------------------------------------



 
 
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ John M. Eyerman
 
Name:
John M. Eyerman
 
Title:
 Vice President                    






--------------------------------------------------------------------------------



 
DEUTSCHE BANK AG NEW YORK BRANCH, as Lender
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Ming K. Chu                    
 
Name:
Ming K. Chu
 
Title:
Vice President
 
 
 
 
 
 
 
By:
/s/ Virgina Cosenza
 
Name:
Virginia Cosenza
 
Title:
Vice President
 
 




Notice:
60 Wall Street
New York, NY 10005
Fax: 212-797-4420












--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A., as Lender
 
 
 
 
 
 
 
By:
/s/ Sherrese Clark
 
Name:
Sherrese Clark
 
Title:
Authorized Signatory






--------------------------------------------------------------------------------





 
COMMERCE BANK, as Lender
 
 
 
 
 
 
 
By:
/s/ Melissa Von Alst
 
Name:
Melissa Von Alst
 
Title:
Commercial Loan Officer






--------------------------------------------------------------------------------





 
THE NORTHERN TRUST COMPANY, as Lender
 
 
 
 
 
 
 
By:
/s/ Fiyaz A. Khan
 
Name:
Fiyaz A. Khan
 
Title:
Second Vice President






--------------------------------------------------------------------------------



SCHEDULE I
PRICING SCHEDULE
 
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
LIBOR Margin
0.575%
0.69%
0.795%
0.9%
1.1%
Facility Fee Rate
0.05%
0.06%
0.08%
0.1%
0.15%
Base Rate Margin
—%
—%
—%
—%
0.1%
 
 
 
 
 
 

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is Aa3 or better and the Borrower’s S&P Rating is AA- or better.
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A1 or
better and the Borrower’s S&P Rating is A+ or better.
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is A2 or better and the Borrower’s S&P Rating is A or better.
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status, and (ii) the
Borrower’s Moody’s Rating is A3 or better and the Borrower’s S&P Rating is A- or
better.
“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.
The LIBOR Margin, Facility Fee Rate and Base Rate Margin shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
from its then-current Moody’s and S&P Ratings. The credit rating in effect on
any date for the purposes of this Schedule is that in effect at the close of
business on such date. If at any time the Borrower has no Moody’s Rating or S&P
Rating, Level V Status shall exist. If at any time the Moody’s Rating and S&P
Rating would not both have the same Status, the Status associated with the
higher rating shall apply unless the Status of the higher rating would be
associated with a rating two or more ratings above the lower rating, in which
case the Status associated with the rating immediately above the lower rating
shall apply.
Notwithstanding the foregoing, no decrease in the LIBOR Margin, Facility Fee
Rate or Base Rate Margin shall be effected if a Default or an Event of Default
shall have occurred and be continuing on the date when such change would
otherwise occur, it being understood that on the third (3rd) Business Day
immediately succeeding the day on which such Default or Event of Default is
either waived or cured (assuming no other Default or Event of Default shall be
then pending), such decrease shall be effected (on a prospective basis) in
accordance with the then most recently delivered Compliance Certificate.



--------------------------------------------------------------------------------



SCHEDULE II
REVOLVING COMMITMENTS


LENDER
COMMITMENT
Wells Fargo Bank, National Association
$100,000,000
Bank of America, N.A.
$100,000,000
JPMorgan Chase Bank, N.A.
$100,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$75,000,000
U.S. Bank National Association
$75,000,000
Deutsche Bank AG New York Branch
$50,000,000
Morgan Stanley Bank, N.A.
$50,000,000
Commerce Bank
$25,000,000
The Northern Trust Company
$25,000,000
TOTAL REVOLVING COMMITMENTS:
$600,000,000
























--------------------------------------------------------------------------------





SCHEDULE 1.1


EXISTING LETTERS OF CREDIT




Letter of Credit NZS445988
Issuer: Wells Fargo Bank, National Association
Beneficiary:  The Travelers Indemnity Companies
Date Issued:  6/19/02
Expiry Date:  5/20/12, but will auto renew to 5/20/13
Amount: $1,200,000.00





--------------------------------------------------------------------------------



SCHEDULE 4.5


LITIGATION


NONE











--------------------------------------------------------------------------------



SCHEDULE 4.6


ERISA


NONE











--------------------------------------------------------------------------------



SCHEDULE 4.9
[sigmadebt.jpg]



--------------------------------------------------------------------------------



[sigmadebt2.jpg]



--------------------------------------------------------------------------------



[sigmadebt3.jpg]



--------------------------------------------------------------------------------



[sigmadebt4.jpg]



--------------------------------------------------------------------------------



[sigmadebt5.jpg]



--------------------------------------------------------------------------------



[sigmadebt6.jpg]





--------------------------------------------------------------------------------



SCHEDULE 5.7


EXISTING LIENS


Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
Sigma-Aldrich Corporation
MO Secretary of State - UCC Liens
1/28/2013
UCC
Sumner Group Inc.
UCC-1
20080009850C
1/28/2008
Image Runner and Accessories
MO Secretary of State - UCC Liens
3/12/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080027660B
3/12/2008
04 LVO SIGMA TP T61 15.0; 50 LVO SIGMA TP T61 15.0; 13 LVO SIGMA TP T61 15.0; 18
LVO SIGMA TP T61 15.0; 03 LVO SIGMA TP T61 15.0
MO Secretary of State - UCC Liens
4/21/2013
UCC
Sumner Group Inc.
UCC-1
20080043951C
4/21/2008
Image Runner and Accessories




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
MO Secretary of State - UCC Liens
4/21/2013
UCC
Commerce Bank, N.A.
UCC-1
20080046780G
4/21/2008
All equipment leased to S-A Corp. under Lease Schedule No. 040 to Master Lease
Agreement No. 1000546 dated as of January 13, 2003
MO Secretary of State - UCC Liens
6/26/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080071591E
6/26/2008
34 Lenovo laptop computers/ 3 Lenovo desktop computers with monitors
MO Secretary of State - UCC Liens
9/4/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080096715K
9/4/2008
45 LVO SIGMA TP T61 15.0
MO Secretary of State - UCC Liens
9/22/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080102573K
9/22/2008
1 APPLE MBP 2.4 GHZ 2 GB 200GB; 1 APPLE IMAC 2.0 20 250GB 1; 30 LVO TC M57 E2160
80GB 1GB; 02 LVO TC M57 E2160 80GB 1GB; 35 LVO SIGMA TP T61 15.0




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
MO Secretary of State - UCC Liens
9/22/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080102746A
9/22/2008
06 EMULEX DUAL PT 4GB PCIE HB; 18 HP 8GB KIT PC2-5300 FBD; 18 HP 8GB KIT
PC2-5300 FBD; 03 HP FL580 G5 MEMORY BOARD; 06 HP 72GB; 3G PLUGG SAS 15K; 03 HP
DL580 G5 X7350 8GB 4P B
MO Secretary of State - UCC Liens
10/8/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080108763G
10/8/2008
85 LENOVO TC M57 DESKTOP COMPUTERS; 22 LENOVO SIGMA TP T61 LAPTOP COMPUTERS
MO Secretary of State - UCC Liens
10/9/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080109203G
10/9/2008
86 LENOVO SIGMA TP T61 LAPTOPS; 42 LENOVO TS TP X61 LAPTOPS
MO Secretary of State - UCC Liens
11/12/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080122600B
11/12/2008
Equipment lease described in Annex plus all other types of office equipment




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
MO Secretary of State - UCC Liens
12/15/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080131143E
12/15/2008
46 - LENOVO THINK CENTRE COMPUTERS
MO Secretary of State - UCC Liens
12/15/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080131173H
12/15/2008
26 LENOVO LAPTOP COMPUTERS / 95 LENOVO DESKTOP COMPUTERS
MO Secretary of State - UCC Liens
12/15/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
20080131177A
12/15/2008
81 LENOVO LAPTOP COMPUTERS; 2 LENOVO DESKTOP COMPUTERS
MO Secretary of State - UCC Liens
1/21/2014
UCC
CIT Technology Financing Services, Inc.
UCC-1
20090007507A
1/21/2009
LVO SIGMA TP T500 P8400 80
MO Secretary of State - UCC Liens
4/28/2014
UCC
CIT Technology Financing Services, Inc.
UCC-1
20090041742M
4/28/2009
40 - LENOVO THINK CENTRE DESKTOP COMPUTERS
MO Secretary of State - UCC Liens
5/22/2014
UCC
CIT Technology Financing Services, Inc.
UCC-1
20090051325J
5/22/2009
40 LENOVO SIGMA TC M58P E8400 16




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
MO Secretary of State - UCC Liens
5/22/2014
UCC
CIT Technology Financing Services, Inc.
UCC-1
20090051417M
5/22/2009
LENOVO SIGMA THINKPADS T500 P8400 AND LENOVO TP T500 P8400
MO Secretary of State - UCC Liens
7/6/2014
UCC
Commerce Bank, N.A.
UCC-1
20090067641G
7/6/2009
All equipment leased to S-A Corp. under Lease Schedule No. 041 to Master Lease
Agreement No. 1000546-041 dated as of January 15, 2003
DE Secretary of State - UCC Liens
8/20/2014
UCC
Commerce Bank, N.A.
UCC-1
42381525
8/20/2004
All equipment now or hereafter leased to S-A Corp. under Master Lease No.
1000546-011 including but not limited to Equipment, items and products listed on
the attached Exhibit A.




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
1/27/2015
UCC
Commerce Bank, N.A.
UCC-1
50321779
1/27/2005
All equipment leased to S-A Corp under Master Lease No. 1000546-012 including
but not limited to equipment, items and products listed on the attached Exhibit
A.
DE Secretary of State - UCC Liens
5/18/2012
UCC
IBM Credit LLC
UCC-1
71892156
5/18/2007
D69664, D69665, D69667, D69668, D69746, D69751, D69753, D69756, D69760, D71987,
D72217, D72223, D72491, D72551, D72759: IBM Equipment Type 2008 8215 8808 999E
Hewlett Packard Server
DE Secretary of State - UCC Liens
5/25/2012
UCC
IBM Credit LLC
UCC-1
71986784
5/25/2007
D68135: IBM Equipment Type 7310 9110 9115 9131 9992 9SSR




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
6/22/2012
UCC
IBM Credit LLC
UCC-1
72381431
6/22/2007
D70174, D72214, D73888, D75409, D76687, D76688, D78787, D78793, D78799, D78811,
D78815, D79534, D79817: IBM Equipment Type 999E 8808 2008
DE Secretary of State - UCC Liens
7/5/2012
UCC
IBM Credit LLC
UCC-1
72539822
7/5/2007
D78804, D78805, D80725, D82604: IBM Equipment Type 2008 8808 Hewlett Packard
Server
DE Secretary of State - UCC Liens
7/12/2012
UCC
IBM Credit LLC
UCC-1
72627312
7/12/2007
D81857, D82168, D82603: IBM Equipment Type 2008 8808
DE Secretary of State - UCC Liens
7/25/2012
UCC
IBM Credit LLC
UCC-1
72804028
7/25/2007
D83938, D84192, D84998, D85596, D85598: IBM Equipment Type Hewlett Packard
Server 8808 2008
DE Secretary of State - UCC Liens
8/17/2012
UCC
IBM Credit LLC
UCC-1
73142584
8/17/2007
D91085: IBM Equipment Type 7014 9110 9131 9992




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
9/13/2012
UCC
IBM Credit LLC
UCC-1
73474987
9/13/2007
D88600, D90779, D92938, D94587, D94781, D94782, D96700: IBM Equipment Type 2008
999E Cisco Systems Router/Bridges Hewlett Packard Server 9229
DE Secretary of State - UCC Liens
9/17/2012
UCC
Cisco Systems Capital Corporation
UCC-1
73509071
9/17/2007
all equipment and any and all schedules entered into or prepared in connection
with any master agreement
DE Secretary of State - UCC Liens
9/24/2012
UCC
IBM Credit LLC
UCC-1
73595815
9/24/2007
D87179, D88599, D90014, D90016, D90019, D91383, D97858, D97864: IBM Equipment
Type 2008 8808
DE Secretary of State - UCC Liens
10/1/2012
UCC
IBM Credit LLC
UCC-1
73700290
10/1/2007
F00733, F00737, F02379: IBM Equipment Type Hewlett Packard Server 8808 999E




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
10/25/2012
UCC
IBM Credit LLC
UCC-1
74055538
10/25/2007
F03463, F04358, F04363, F05114: IBM Equipment Type 8808 6464
DE Secretary of State - UCC Liens
11/6/2012
UCC
IBM Credit LLC
UCC-1
74222047
11/6/2007
D84236, F00627, F03365: IBM Equipment Type 9131 9992 9110 9994 BGP 846 9133
DE Secretary of State - UCC Liens
11/28/2012
UCC
IBM Credit LLC
UCC-1
74495981
11/28/2007
F04544, F10800, F10802, F20803, F10804, F10805, F10806, F10807, F10808, F10809,
F10810, F10812, F10885, F10934: IBM Equipment Type 8808 2008 999E Hewlett
Packard Server 2007 6464
DE Secretary of State - UCC Liens
11/30/2012
UCC
IBM Credit LLC
UCC-1
74536032
11/30/2007
F10880, F10881, F10882: IBM Equipment Type 8808 6464
DE Secretary of State - UCC Liens
12/26/2012
UCC
IBM Credit LLC
UCC-1
74868971
12/26/2007
F10874, F10875: IBM Equipment Type 2007 8808




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
12/31/2012
UCC
IBM Credit LLC
UCC-1
74925052
12/31/2007
F10876, F10877, F10879, F10937, F18429, F18433, F18441, F20356, F20357, F21600:
IBM Equipment Type 2008 6464 8808 8811 Hewlett Packard Server
DE Secretary of State - UCC Liens
1/9/2013
UCC
CIT Communications Finance Corporation
UCC-1
80099273
1/9/2008
equipment leased to S-A Corp pursuant to Lease No. X631770, Avaya Inc. Call
Management System - CMS, PBX, Professional Services
DE Secretary of State - UCC Liens
4/9/2013
UCC
IBM Credit LLC
UCC-1
81246329
4/9/2008
F35555: 7014-T42, 7042-CR4, 7316-TF3, 8204-E8A, 9992-003, 9994-001
DE Secretary of State - UCC Liens
4/17/2013
UCC
CIT Technology Financing Services, Inc.
UCC-1
81350295
4/17/2008
10 LVO SIGMA TP T61 15.0 4 LVO SIGMA TP 15.022 LO SIGMA TC M57 E2160
DE Secretary of State - UCC Liens
5/21/2013
UCC
IBM Credit LLC
UCC-1
81745486
5/21/2008
F47011: 9229-78U




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
6/2/2013
UCC
IBM Credit LLC
UCC-1
81868221
6/2/2008
F43137, F46379, F46383: 2005-B16, 3584-D53, 3584-L53, 3588-F4A, 9992-003,
7031-D24, 7314-T42, 9994-001
DE Secretary of State - UCC Liens
6/4/2013
UCC
IBM Credit LLC
UCC-1
81905122
6/4/2008
F40869: 1410-4RX, 1814-72B, 7978-C1U, 8852-4XU, 9992-003, 9994-001
DE Secretary of State - UCC Liens
6/11/2013
UCC
Banc of America Leasing & Capital, Inc.
UCC-1
81988664
6/11/2008
CLARiiON CX-3-20F; RACK 40U-60, CX-4PDAE, CX-4G15-73, CX-4G10-300, V-CX207315K,
PW40U-60-US, C-MODEM-US, NAV-DPKIT, NAVAGT-VMWKIT, CS32F-KIT, NAV32-DP,
MDS-PW3-US, MDS-9124-4GSW, MDS-9124-PWR, MDS-9124-8
DE Secretary of State - UCC Liens
7/23/2013
UCC
CIT Communications Finance Corporation
UCC-1
82527099
7/23/2008
Lease No. X631770, Avaya Inc. S8730 Media Server w/G650 Media Gateway




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
10/23/2013
UCC
Banc of America Leasing & Capital, Inc.
UCC-1
83580428
10/23/2008
1 CLARiiON AX4-5F with: 2 AX4-5DAE, 30 AX-SS15-3 00; 1 V-AX4530015K; 1 AX4-5SPS;
1 AX4-5EXPAN; 3 AX4-5TELRA IL, 3 AX4-5CTO; 1 AXSPST-2GB; 1 SWU-PREHW-N08; 2
SWU-PREHW-N09; 1 NAVAX4-5; 2 MDS-9124; 2 MDS-PW80US; 2 MDS-PW8-CAB; 2
MDS-9124-PWR
DE Secretary of State - UCC Liens
12/8/2013
UCC
IBM Credit LLC
UCC-1
84059257
12/8/2008
F70686, F70924: 70145-T42, 7314-G30, 8203-E4A, 8204-E8A, 9992-003; 9992-007,
9BPP-004, 9117-MMA
DE Secretary of State - UCC Liens
3/23/2014
UCC
CIT Communications Finance Corporation
UCC-1
90909678
3/23/2009
Lease No. X631770, Avaya Inc. S8730 Media Server w/G650 Media Gateway
DE Secretary of State - UCC Liens
4/6/2014
UCC
CIT Communications Finance Corporation
UCC-1
91081170
4/6/2009
Lease No. X631770, Avaya Inc. S88300B Media Server




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
4/28/2014
UCC
Banc of America Leasing & Capital, Inc.
UCC-1
91341889
4/28/2009
1 Centera CNR4N5MBAG4 with: 1 CNRRK, 2 PW40U-US, 1 CAT6CB L25, 1 CNR1PH, 1
CNR4N5MEXG4, 1 CNRGPLLIC, 2 CNR4NMSWG4, 1 CNRSW-PPM-PRM, 1 WARCNRHWPRM
DE Secretary of State - UCC Liens
6/16/2014
UCC
IBM Credit LLC
UCC-1
91924627
6/16/2009
F93719: 7014-T42, 7031-D24, 8203-E4A, 8204-E8A, 9992-003, 9BPP-004
DE Secretary of State - UCC Liens
6/24/2014
UCC
IBM Credit LLC
UCC-1
92030077
6/24/2009
F94092: 8204-E8A, 9992-003, 9BPP-004, 9SSR-001
DE Secretary of State - UCC Liens
7/21/2014
UCC
IBM Credit LLC
UCC-1
92340278
7/21/2009
F98230, G01108: 7014-T42, 8204-E8A, 9992-003, 9994-001, 9BPP-004
DE Secretary of State - UCC Liens
9/15/2014
UCC
IBM Credit LLC
UCC-1
92952809
9/15/2009
G07805: 8204-E8A, 9992-003, 9BPP-004




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
9/17/2014
UCC
IBM Credit LLC
UCC-1
92972427
9/17/2009
G12281: 8204-E8A, 9992-003, 9BPP-004
DE Secretary of State - UCC Liens
10/5/2014
UCC
IBM Credit LLC
UCC-1
93194872
10/5/2009
G14670: HPKS-LK8 Hewlett Packard -XEON QUAD CORE 2.93 GHZ BB SE
DE Secretary of State - UCC Liens
11/12/2014
UCC
IBM Credit LLC
UCC-1
93636245
11/12/2009
G17720, G18540, G18541, G18546, G18549, G18550, G18553, G18569, G19192:
2241-3WU, 999E-004, 999E-005, 6137-A1U, 9991-LUM, HPKS-INI Hewlett Packard-XEON
QUAD CORE 2.4GHZ 6GB SE
DE Secretary of State - UCC Liens
12/18/2014
UCC
IBM Credit LLC
UCC-1
94067903
12/18/2009
G20851, G20860, G20867, G21454, G21460, G22282, G22285, G22562, G22608, G23796:
6137-A1U, 2241-5ZU, 7977-E3U, 7459-5FU, 999E-004




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
1/5/2015
UCC
IBM Credit LLC
UCC-1
26934
1/5/2010
G23794, G24556, G24558, G25778, G25779: 2241-5ZU, 999E-004, 6137-A1U
DE Secretary of State - UCC Liens
1/11/2015
UCC
IBM Credit LLC
UCC-1
87290
1/11/2010
G24561, G25771, G26501: 6137-A1U, 999E-004, 7459-5FU
DE Secretary of State - UCC Liens
1/21/2015
UCC
TCF Equipment Finance, Inc.
UCC-1
222673
1/21/2010
all equipment, inventory, software and other personal property described on the
Equipment List or Invoice
DE Secretary of State - UCC Liens
1/25/2015
UCC
IBM Credit LLC
UCC-1
257422
1/25/2010
G21427, G22263, G22265, G22269, G22270, G22284, G23807, G26502: 999E-004,
999E-006, HPKS-TTI, Hewlett Packard-XEON QUAD CORE 2.53 GHZ 6GB S, 999E-001,
6137-A1U, 999E-002




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
2/12/2015
UCC
IBM Credit LLC
UCC-1
484976
2/12/2010
G29998, G30035: 7014-T42, 7042-CR5, 7316-TF3, 8204-E8A, 9117-MMA, 9992-003,
9994-001, 9BPP-004, 9SSR-001
DE Secretary of State - UCC Liens
2/16/2010
UCC
IBM Credit LLC
UCC-1
507537
2/16/2010
G28206, G28208, G28414, G28416, G29074, G29143, G29144, G29150, G29151, G29152,
G29153, G29473, G29475: 2241-5ZU, 999E-004, 6137-A1U, 4158-WEP, 999E-005
DE Secretary of State - UCC Liens
2/24/2015
UCC
IBM Credit LLC
UCC-1
623045
2/24/2010
G28413, G29145, G29147, G30540, G31186: 4105-58U, 6137-A1U, 2054-E11, 2109-C36,
2812-A14, 3584-D53, 3588-F4A, 3592-E05, 9992-003, 9994-001, 9BPP-004, 9SSR-001
DE Secretary of State - UCC Liens
3/2/2015
UCC
IBM Credit LLC
UCC-1
702591
3/2/2010
G29471, G30185, G30537, G31417, G31418: 7459-5FU, 6137-A1U, 2241-5ZU




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
3/3/2015
UCC
IBM Credit LLC
UCC-1
714562
3/3/2010
G26892, G28204, G29148, G29476, G30780: 7014-T42, 8203-E4A, 9992-003, 9BPP-004,
9SSR-001, 6137-A1U, 999E-006, HPKS-TTI Hewlett Packard-XEON QUAD CORE 2.53 GHZ
6GB S
DE Secretary of State - UCC Liens
3/9/2015
UCC
Banc of America Leasing & Capital, Inc.
UCC-1
776793
3/9/2010
2 MDS-PW8-US2 MDS-91242 MDS-9124-PWR1 AX4-5F4 AX4-5DAE5 AX-SS07-01045
AX-SS15-3001 V-AX4530015K1 AX4-5SPS5 AX4-5CTO1 AX4-5EXPAN1 NAVAX4-51
PS-BAS-4HSME1, PS-BAS-AX4MSS1 CE-VALPAKAX1 M-PRESW-001
DE Secretary of State - UCC Liens
3/12/2015
UCC
IBM Credit LLC
UCC-1
850887
3/12/2010
G26900: 8233-E8B, 9992-003, 9994-001, 9BPP-004, 9SSR-001




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
3/12/2015
UCC
IBM Credit LLC
UCC-1
859219
3/12/2010
G29073, G32556, G32557, G32559, G32562, G32564, G32566, G33034, G33035, G33105,
G33109, G33111, G33116, G33117, G33118: 2241-3WU, 999E-004, 7459-5FU, 6137-AI1,
999E-005, 2241-5ZU
DE Secretary of State - UCC Liens
3/18/2015
UCC
Banc of America Leasing & Capital, Inc.
UCC-1
935282
3/18/2010
2 Centera CNR2N1FUPG4LP
DE Secretary of State - UCC Liens
4/9/2015
UCC
IBM Credit LLC
UCC-1
1243983
4/9/2010
G35201, G35203, G35822, G35824, G35825, G35826, G35827, G35829, G35831, G35833:
7459-5FU, 6137-A1U, 2241-5ZU
DE Secretary of State - UCC Liens
4/28/2015
UCC
IBM Credit LLC
UCC-1
1484157
4/28/2010
G33907, G35168, G35413, G37465, G37466, G37467, G37468, G37469, G37503, G37505,
G37506, G37511, G37512, G37516, G38096




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
5/12/2015
UCC
IBM Credit LLC
UCC-1
1665524
5/12/2010
G40024, G40025, G40131, G40132, G40138
DE Secretary of State - UCC Liens
6/11/2015
UCC
IBM Credit LLC
UCC-1
2047540
6/11/2010
G44079, G44080, G44106, G44107, G44560, G44562, G44565, G44566, G44567
DE Secretary of State - UCC Liens
6/22/2015
UCC
IBM Credit LLC
UCC-1
2180531
6/22/2010
G40777, G40778, G43305, G43652, G43653, G43656, G43659, G44077, G44078, G45080,
G45081
DE Secretary of State - UCC Liens
8/12/2015
UCC
IBM Credit LLC
UCC-1
2823254
8/12/2010
G50421, G50435, G50443, G50445, G50448, G50450, G50467, G50468, G50469, G50470,
G50471, G50472, 50474, G50477, G50478, G50479, G50480, G50481, G50482, G50483,
G50485, G50521, G50914, G50916, G50917, G50919, G50920, G50921




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
8/25/2015
UCC
IBM Credit LLC
UCC-1
2979270
8/25/2010
G51511, G51513, G51515, G51516, G51519, G51521, G51526, G51531, G51534, G51701,
G52001, G52004, G52005, G52010, G52557
DE Secretary of State - UCC Liens
9/7/2015
UCC
IBM Credit LLC
UCC-1
3111881
9/7/2010
G51527, G51528, G51529, G51530, G51995, G52555, G53363, G53365
DE Secretary of State - UCC Liens
9/9/2015
UCC
IBM Credit LLC
UCC-1
3146754
9/9/2010
G51527, G51528, G51529, G51530, G51995, G52555, G53363, G53365
DE Secretary of State - UCC Liens
9/24/2015
UCC
IBM Credit LLC
UCC-1
3347337
9/24/2010
G51696
DE Secretary of State - UCC Liens
9/29/2015
UCC
IBM Credit LLC
UCC-1
3396979
9/29/2010
G54637, G54639, G54640, G56238, G56388, G57693, G57699
DE Secretary of State - UCC Liens
10/27/2015
UCC
IBM Credit LLC
UCC-1
3766577
10/27/2010
G58995




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
10/28/2015
UCC
IBM Credit LLC
UCC-1
3786963
10/28/2010
G53083, G57696, G58935
DE Secretary of State - UCC Liens
11/18/2015
UCC
IBM Credit LLC
UCC-1
4046326
11/18/2010
G62373, G62401, G62403, G62404, G62406, G62850, G62851, G62853, G62854, G63926
DE Secretary of State - UCC Liens
12/22/2015
UCC
IBM Credit LLC
UCC-1
4564237
12/22/2010
G66825, G66827, G66828, G66829, G67351, G67352, G67369, G67371, G67375, G67382
DE Secretary of State - UCC Liens
12/28/2015
UCC
IBM Credit LLC
UCC-1
4612820
12/28/2010
G62237, G66830, G67376
DE Secretary of State - UCC Liens
1/1/2016
UCC
IBM Credit LLC
UCC-1
10000045
1/1/2011
G68287
DE Secretary of State - UCC Liens
2/2/2016
UCC
IBM Credit LLC
UCC-1
10398225
2/2/2011
G74028, G74029, G74030, G74031, G74033, G74034, G74035, G74684, G74686, G74687,
G74688




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
2/8/2016
UCC
IBM Credit LLC
UCC-1
10452840
2/8/2011
G69553
DE Secretary of State - UCC Liens
2/9/2016
UCC
IBM Credit LLC
UCC-1
10487218
2/9/2011
G74689, G75464, G75465, G75468, G75469
DE Secretary of State - UCC Liens
2/22/2016
UCC
IBM Credit LLC
UCC-1
10649858
2/22/2011
G75529
DE Secretary of State - UCC Liens
3/1/2016
UCC
IBM Credit LLC
UCC-1
10751696
3/1/2011
G76628, G76633, G76635, G76637, G76639, G77024, G77025, G77059, G77061
DE Secretary of State - UCC Liens
5/26/2016
UCC
IBM Credit LLC
UCC-1
12021718
5/26/2011
G84464
DE Secretary of State - UCC Liens
6/1/2016
UCC
IBM Credit LLC
UCC-1
12095316
6/1/2011
G88916




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
6/2/2016
UCC
IBM Credit LLC
UCC-1
12118837
6/2/2011
G84672, G84997, G86131, G86141, G86233, G86307, G86308, G86316, G86317, G86319,
G86320, G86322, G86323, G86324, G86326, G86328, G87404, G87405, G87726, G87727,
G87729
DE Secretary of State - UCC Liens
7/6/2016
UCC
IBM Credit LLC
UCC-1
12586389
7/6/2011
G87403, G87728, G89014, G89015, G89016, G89017, G89018, G89019, G89020, G89021,
G89022, G89026, G89027, G89028, G89388, G89389, G90166, G90167, G91231, G91233,
G91854, G91855
DE Secretary of State - UCC Liens
7/20/2016
UCC
IBM Credit LLC
UCC-1
12801655
7/20/2011
G63200, G63203, G63206, G63538, G63539, G63541, G63543, G63544, G64380, G64382,
G65011, G65015, G65015, G65018, G65020, G65535




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
7/21/2016
UCC
IBM Credit LLC
UCC-1
12825688
7/21/2011
G91990
DE Secretary of State - UCC Liens
8/3/2016
UCC
IBM Credit LLC
UCC-1
13005215
8/3/2011
G95623
DE Secretary of State - UCC Liens
9/20/2016
UCC
IBM Credit LLC
UCC-1
13612085
9/20/2011
H00347
DE Secretary of State - UCC Liens
9/23/2016
UCC
IBM Credit LLC
UCC-1
13671529
9/23/2011
H00967, H00971
DE Secretary of State - UCC Liens
9/27/2016
UCC
Konica Minolta Business USA Inc.
UCC-1
13704908
9/27/2011
BIZHUB PRINTER/COPIER
DE Secretary of State - UCC Liens
10/13/2016
UCC
Konica Minolta Business USA Inc.
UCC-1
13950956
10/13/2011
BIZHUB
DE Secretary of State - UCC Liens
10/24/2016
UCC
Konica Minolta Business USA Inc.
UCC-1
14098615
10/24/2011
BIZHUB




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
10/25/2016
UCC
Konica Minolta Business USA Inc.
UCC-1
14104892
10/25/2011
BIZHUB
DE Secretary of State - UCC Liens
10/25/2016
UCC
Konica Minolta Business USA Inc.
UCC-1
14106285
10/25/2011
BIZHUB
DE Secretary of State - UCC Liens
10/31/2016
UCC
IBM Credit LLC
UCC-1
14198902
10/31/2011
H01790, H03219, H03220, H03221, H03225, H03227, H03228, H03229, H03231, H03236,
H03427, H03945, H03947, H04060, H04061, H04061, H04063, H04064
DE Secretary of State - UCC Liens
11/21/2016
UCC
IBM Credit LLC
UCC-1
14468867
11/21/2011
H05603, H05606, H05607, H05608
DE Secretary of State - UCC Liens
12/1/2016
UCC
IBM Credit LLC
UCC-1
14595735
12/1/2011
G91573




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
12/21/2016
UCC
IBM Credit LLC
UCC-1
14916279
12/21/2011
H05099, H05838, H07251, H07254, H07255, H07256, H07262, H07263, H07382, H07383,
H07866, H07867, H07869, H07871
DE Secretary of State - UCC Liens
12/22/2016
UCC
IBM Credit LLC
UCC-1
14938091
12/22/2011
H05834, H05835, H06199, H08093, H08094
DE Secretary of State - UCC Liens
12/27/2016
UCC
IBM Credit LLC
UCC-1
14974146
12/27/2011
H08452
DE Secretary of State - UCC Liens
2/1/2017
UCC
North American Communications Resource, Inc.
UCC-1
20413718
2/1/2012
Avaya Telecommunication equipment
DE Secretary of State - UCC Liens
2/13/2017
UCC
CHG-Meridian US Finance, Ltd.
UCC-1
20570251
2/13/2012
Various computer equipment Schedule No. 001 to Master Lease No. 8466 Dell
DE Secretary of State - UCC Liens
2/16/2017
UCC
CHG-Meridian US Finance, Ltd.
UCC-1
20631749
2/16/2012
Various computer equipment Schedule No. 001 to Master Lease No. 8466 Dell




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
2/21/2017
UCC
CHG-Meridian US Finance, Ltd.
UCC-1
20673535
2/21/2012
Various computer equipment Schedule No. 001 to Master Lease No. 8466 Dell
DE Secretary of State - UCC Liens
3/30/2017
UCC
IBM Credit LLC
UCC-1
21236555
3/30/2012
H10968
DE Secretary of State - UCC Liens
4/2/2017
UCC
IBM Credit LLC
UCC-1
21269051
4/2/2012
H13483, H14409
DE Secretary of State - UCC Liens
4/9/2017
UCC
CHG-Meridian US Finance, Ltd.
UCC-1
21552316
4/9/2012
Various computer equipment Schedule No. 001 to Master Lease No. 8466 Dell
DE Secretary of State - UCC Liens
4/9/2017
UCC
CHG-Meridian US Finance, Ltd.
UCC-1
21554890
4/9/2012
Schedule No. 002 to Lease Agreement 8466 dated 1/13/12 Dell
DE Secretary of State - UCC Liens
4/16/2017
UCC
CHG-Meridian US Finance, Ltd.
UCC-1
21592890
4/16/2012
Various computer equipment Schedule No. 001 to Master Lease No. 8466 Dell




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
DE Secretary of State - UCC Liens
4/18/2017
UCC
CHG-Meridian US Finance, Ltd.
UCC-1
21602863
4/18/2012
Schedule No. 002 to Lease Agreement 8466 dated 1/13/12 Dell
Sigma-Aldrich Co.
MO Secretary of State - UCC Liens
6/12/2014
UCC
CIT Technology Financing Services, Inc.
UCC-1
20090059157K
6/12/2009
office equipment and products, computers, security systems and other items of
equipment
SAFC Biosciences, Inc.
KS Secretary of State - UCC Liens
4/14/2013
UCC
Raymond Leasing Corporation
UCC-1
70560854
4/14/2008
02883615H51260 BATTERY MANUF: C&D MACHINE: 36V MODEL
Cerilliant Corporation
TX Secretary of State - UCC Liens
6/7/2015
UCC
General Electric Capital Corporation
UCC-1
10-0016139243
6/7/2010
All equipment under certain Equipment Lease Agreement No. 7508396-003
Sigma-Aldrich Israel Ltd.




--------------------------------------------------------------------------------



Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #
File Date
Collateral Description
Israel
1/2018
Company Registrar
Israeli Government
 
 
1/2011
Floating charges (lien) of all the Machinery, Equipment, Tools, Devices, and
Real Estate of all types and kinds as they are today, and as they will be at any
time in the future






--------------------------------------------------------------------------------



SCHEDULE 9.1


NOTICE INFORMATION


Sigma-Aldrich Corporation
3050 Spruce Street
St. Louis, Missouri 63103
Attention: Jan A. Bertsch – Executive Vice President and Chief Financial Officer
Telephone: (314) 898-4645
Facsimile: (314) 286-8051


With a copy to:


Sigma-Aldrich Corporation
3050 Spruce Street
St. Louis, Missouri 63103
Attention: George L. Miller – Senior Vice President, General Counsel and
Secretary
Telephone: (314) 286-7443
Facsimile: (314) 286-8072






Wells Fargo Bank, National Association
230 W. Monroe Street
Chicago, IL 60606
Attention:  Siamak Saidi
Telephone:  312-845-4523
Facsimile:  312-553-4783



































--------------------------------------------------------------------------------



EXHIBIT A-1


REVOLVING NOTE
Chicago, Illinois
May 10, 2012


FOR VALUE RECEIVED, the undersigned, SIGMA-ALDRICH CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
____________ (the “Lender”), the principal sum of ____________ DOLLARS
($______), or, if less, the aggregate unpaid principal amount of the Revolving
Loans (as defined in the Credit Agreement which is hereinafter defined;
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed thereto in the Credit Agreement) made by the Lender to the
Borrower pursuant to the Credit Agreement, on the Revolving Loan Termination
Date, together with interest on any and all principal amounts remaining unpaid
hereunder from time to time outstanding. The unpaid principal amount hereof
shall bear interest at a fluctuating rate per annum equal to the appropriate
fluctuating rate per annum for the Revolving Loans evidenced hereby, as
determined from time to time in accordance with the provisions of the Credit
Agreement; provided, however, that following the occurrence and during the
continuance of an Event of Default, the Borrower promises to pay the Lender
interest on the unpaid principal amount hereof at the default rate as provided
in the Credit Agreement. Prior to maturity, whether by acceleration or
otherwise, accrued interest shall be payable at such times as set forth in the
Credit Agreement. After maturity, whether by acceleration or otherwise, accrued
interest shall be payable upon demand. Interest shall be computed as provided in
the Credit Agreement. Both principal and interest are payable in lawful money of
the United States of America to the Administrative Agent at the Payment Office,
in immediately available funds. The Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement and all payments on account of
principal hereof shall be recorded by the Lender and, prior to any transfer
thereof, endorsed on the Revolving Loan and Principal Payments Schedule attached
hereto which is part of this Note. Amounts advanced hereunder may be repaid and
reborrowed from time to time as provided for in the Credit Agreement.


This Promissory Note is a Revolving Note referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of May 10, 2012 (as amended,
supplemented, restated, or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the financial institutions signatory
thereto (the “Lenders”), and Wells Fargo Bank, National Association as
Administrative Agent (the “Administrative Agent”) for the Lenders, the terms,
covenants, conditions, provisions, stipulations and agreements of which are made
a part hereof to the same extent and with the same effect as if fully set forth
herein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.


THE BORROWER HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND IN
CONNECTION WITH THIS NOTE.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE NEW YORK BUT OTHERWISE WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAW).



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has duly executed and delivered this Note as of
the date first written above.




SIGMA-ALDRICH CORPORATION
By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________







--------------------------------------------------------------------------------



Schedule attached to Revolving Note of
SIGMA-ALDRICH CORPORATION

payable to the order to

[Insert name of Lender]
______________________________________________________________________________
REVOLVING LOANS AND PRINCIPAL PAYMENTS
______________________________________________________________________________


Date and Revolving Loan Number
Amount of Revolving Loan and Interest Rate
Amount of Payment and Revolving Loan Number to which Applied
Principal Remaining Unpaid
Balance Notation Made By
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT A-2


SWINGLINE NOTE
Chicago, Illinois
May 10, 2012


FOR VALUE RECEIVED, the undersigned, SIGMA-ALDRICH CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of Wells Fargo
Bank, National Association (the “Swingline Lender”), the principal sum of FIFTY
MILLION DOLLARS ($50,000,000), or, if less, the aggregate unpaid principal
amount of the Swingline Loans (as defined in the Credit Agreement which is
hereinafter defined; capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed thereto in the Credit Agreement) made by
the Lender to the Borrower pursuant to the Credit Agreement, on the Revolving
Loan Termination Date, together with interest on any and all principal amounts
remaining unpaid hereunder from time to time outstanding. The unpaid principal
amount hereof shall bear interest at a fluctuating rate per annum equal to the
appropriate fluctuating rate per annum for the Swingline Loans evidenced hereby,
as determined from time to time in accordance with the provisions of the Credit
Agreement; provided, however, that following the occurrence and during the
continuance of an Event of Default, the Borrower promises to pay the Lender
interest on the unpaid principal amount hereof at the default rate as provided
in the Credit Agreement. Prior to maturity, whether by acceleration or
otherwise, accrued interest shall be payable at such times as set forth in the
Credit Agreement. After maturity, whether by acceleration or otherwise, accrued
interest shall be payable upon demand. Interest shall be computed as provided in
the Credit Agreement. Both principal and interest are payable in lawful money of
the United States of America to the Administrative Agent at the Payment Office,
in immediately available funds. The Swingline Loans made by the Lender to the
Borrower pursuant to the Credit Agreement and all payments on account of
principal hereof shall be recorded by the Lender and, prior to any transfer
thereof, endorsed on the Swingline Loan and Principal Payments Schedule attached
hereto which is part of this Note. Amounts advanced hereunder may be repaid and
reborrowed from time to time as provided for in the Credit Agreement.


This Promissory Note is a Swingline Note referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of May 10, 2012 (as amended,
supplemented, restated, or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the financial institutions signatory
thereto (the “Lenders”), and Wells Fargo Bank, National Association as
Administrative Agent (the “Administrative Agent”) for the Lenders, the terms,
covenants, conditions, provisions, stipulations and agreements of which are made
a part hereof to the same extent and with the same effect as if fully set forth
herein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.


THE BORROWER HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND IN
CONNECTION WITH THIS NOTE.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE NEW YORK BUT OTHERWISE WITHOUT REGARD TO
PRINCIPLES



--------------------------------------------------------------------------------



OF CONFLICT OF LAW).


IN WITNESS WHEREOF, the Borrower has duly executed and delivered this Note as of
the date first written above.




SIGMA-ALDRICH CORPORATION
By:______________________________
Name: ___________________________
Title: ____________________________




By:______________________________
Name: ___________________________
Title: ____________________________







--------------------------------------------------------------------------------



Schedule attached to Swingline Note of
SIGMA-ALDRICH CORPORATION

payable to the order to

Wells Fargo Bank, National Association
______________________________________________________________________________
SWINGLINE LOANS AND PRINCIPAL PAYMENTS
______________________________________________________________________________


Date and Swingline Loan Number
Amount of Swingline Loan and Interest Rate
Amount of Payment and Swingline Loan Number to which Applied
Principal Remaining Unpaid
Balance Notation Made By
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT B


FORM OF OPINION
(Attached)







--------------------------------------------------------------------------------



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1
Assignor:
 
 
 
 
2
Assignee:
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 
3
Borrower:
Sigma-Aldrich Corporation
 
 
 
4
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
 
 
 
5
Credit Agreement:
The Credit Agreement dated as of May 10, 2012 among Sigma-Aldrich Corporation,
the Lenders parties thereto and Wells Fargo Bank, National Association, as
Administrative Agent

 
 
 
 
 
1 
Select as applicable






--------------------------------------------------------------------------------



6
Assigned Interest:
 



Aggregate Amount of Revolving Commitment/Revolving Loans for all Lenders
Amount of Revolving Commitment/Revolving Loans Assigned
Percentage Assigned of Revolving Commitment/ Revolving Loans 2
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

[NAME OF ASSIGNOR]

By:    _____________________    
Title:
ASSIGNEE

[NAME OF ASSIGNEE]

By:    ______________________    
Title:




Consented to and Accepted:

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Letter of Credit Issuer and Swingline Lender

By:    _____________________________
Title:
 
 
 
 
 
2 
Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Revolving Loans of all Lenders thereunder.










--------------------------------------------------------------------------------



[Consented to:] 3

SIGMA-ALDRICH CORPORATION, as Borrower

By:    _____________________________
Title:


By:    _____________________________
Title:


























 
 
 
 
 
3 


To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement












--------------------------------------------------------------------------------



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Wells Fargo Bank, National Association
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
230 West Monroe
Chicago, Illinois 60606
Attn: Siamak Saidi


Ladies and Gentlemen:


This certificate is furnished to you by Sigma-Aldrich Corporation (the
“Borrower”), pursuant to Section 5.1(c) of that certain Credit Agreement, dated
as of May 10, 2012, among the Borrower, the lenders party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), concurrently with the delivery of the
financial statements required pursuant to Sections 5.1(a) and (b) of the Credit
Agreement. Terms not otherwise defined herein are used herein as defined in the
Credit Agreement.
The undersigned, on behalf of the Borrower, hereby certifies that:
(A)    no Default or Event of Default has occurred and is continuing, except as
described in Attachment 1 hereto;
(B)    the financial data and computations set forth in Schedule 1 below,
evidencing compliance with the covenants set forth in Sections 5.5, 5.7 and 5.11
of the Credit Agreement, are true and correct as of _______ 4 (the “Computation
Date”); and
(C)    if the financial statements of the Borrower being concurrently delivered
were not prepared in accordance with GAAP, Attachment 2 hereto sets forth any
derivations required to conform the relevant data in such financial statements
to the computations set forth below.
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of this __ day of
______.
 
 
 
 
 
 
SIGMA-ALDRICH CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title
Chief Financial Officer
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title
 



 
 
 
 
 
4 
The last day of the accounting period for which financial statements are being
concurrently delivered.




--------------------------------------------------------------------------------



SCHEDULE 1

Computations
Section 5.5 Capitalization Ratio and Pricing Schedule
 
Period: Fiscal Quarter ended _____________
 
1. Maximum Permitted:
0.65:1.0
2. Actual:
 
(a) Consolidated Debt as of the period referred to above:
$______
(b) Consolidated Debt plus Consolidated Net Worth for the period referred to
above:
$______
(c) Ratio of (a) to (b):
___:1.0
Section 5.7(d) Negative Pledge and Section 5.11(d) Limitation on Debt
 
1. 25% of the Consolidated Net Worth as of the date of this certificate:
$______
2. Borrower’s aggregate outstanding Debt as described in Section 5.7(a):
$______
3. Borrower’s aggregate outstanding Debt as described in Section 5.7(b):
$______
4. Borrower’s aggregate outstanding Debt as described in Section 5.7(d):
$______
5. Subsidiaries’ aggregate outstanding Debt as described in Section 5.11(a):
$______
6. Subsidiaries’ aggregate outstanding unsecured Debt as described in Section
5.11(d):
$______
7. (2) plus (3) plus (4) plus (5) plus (6):
$______
8. If (1) is greater than (7), then Borrower is in compliance with Sections
5.7(d) and 5.11(d)
Yes____
No ____










--------------------------------------------------------------------------------



ATTACHMENT 1
DESCRIPTION OF ANY DEFAULTS OR EVENTS OF DEFAULT







--------------------------------------------------------------------------------



ATTACHMENT 2
DERIVATIONS REQUIRED TO CONFORM RELEVANT DATA IF FINANCIAL STATEMENTS WERE NOT
PREPARED IN ACCORDANCE WITH GAAP







--------------------------------------------------------------------------------



EXHIBIT E


FORM OF NOTICE OF BORROWING


[Date]
Wells Fargo Bank, National Association
as Agent for the Lenders party to the
Credit Agreement referred to below
1525 W WT Harris Blvd  Charlotte, NC 28262
MAC D1109-019
Attn: Latocia Attidzah
Phone 704-590-2755
Fax 704-715-0194
Email:
ellissia.attidzah@wellsfargo.com;
 
 
agencyservices.requests@wellsfargo.com
 







Ladies and Gentlemen:
The undersigned, Sigma-Aldrich Corporation, refers to the Credit Agreement,
dated as of May 10, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the undersigned, the
financial institutions party thereto (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent for such Lenders, and hereby gives you
notice pursuant to Section 2.2 of the Credit Agreement that the undersigned
hereby requests a Borrowing under the Credit Agreement and, in that connection,
sets forth below the information relating to such Borrowing, as required by
Section 2.2(a) of the Credit Agreement:
(i)    The requested Borrowing Date for the proposed Borrowing (which is a
Business Day) is _______.
(ii)    The aggregate amount of the proposed Borrowing is $ _____.
(iii)    The type of Loans comprising the proposed Borrowing are [Swingline]
[Revolving] Loans.
(iv)    The type of Loans comprising the proposed Borrowing are [Base Rate]
[LIBOR] Loans. The aggregate amount of proposed Base Rate Loans is $_____. The
aggregate amount of proposed LIBOR Loans is $______.
(v)    The duration of the Interest Period for each LIBOR Loan made as part of
the proposed Borrowing, if applicable, is _____ months (which shall be 1, 2, 3,
6, 9 or 12 months). [To be included in the case of a LIBOR Borrowing.]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:



--------------------------------------------------------------------------------



(a)    The representations and warranties contained in Article IV of the Credit
Agreement are true and correct as though made on and as of such date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date);
(b)    No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing;
(c)    The Capitalization Ratio will not be greater than 0.65 to 1.00, after
giving effect to the proposed Borrowing; and
(d)    The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Loans plus the aggregate amount of outstanding Letters of Credit
Obligations, to exceed the combined Revolving Commitments of the Lenders.


 
 
 
 
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
SIGMA-ALDRICH CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title
 










--------------------------------------------------------------------------------



EXHIBIT F


FORM OF NOTICE OF CONVERSION/CONTINUATION


Wells Fargo Bank, National Association
as Agent for the Lenders party to the
Credit Agreement referred to below
1525 W WT Harris Blvd  Charlotte, NC 28262
MAC D1109-019
Attn: Latocia Attidzah
Phone 704-590-2755
Fax 704-715-0194
Email:
ellissia.attidzah@wellsfargo.com;
 
 
agencyservices.requests@wellsfargo.com
 



Ladies and Gentlemen:
The undersigned, Sigma-Aldrich Corporation, refers to the Credit Agreement,
dated as of May 10, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the undersigned, the
financial institutions party thereto (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent for such Lenders, and hereby gives you
notice pursuant to Section 2.2 of the Credit Agreement that the undersigned
hereby requests a [conversion] [continuation] of Loans under the Credit
Agreement, and in that connection sets forth below the information relating to
such [conversion] [continuation], as required by Section 2.2(b) of the Credit
Agreement:
(i)    The date of the proposed [conversion] [continuation] is ______ (which
shall be a Business Day).
(ii)    The aggregate amount of the Loans proposed to be [converted] [continued]
is $_____. [Specify which part is to be converted and which part is to be
continued, if appropriate.] The type of Loans to be [continued] [converted] are
[Base Rate Loans] [LIBOR Loans].
(iii)    The amount of the Borrowing which is to be [converted into] [continued
as] a LIBOR Borrowing is $_____. The duration of the requested Interest Period
applicable thereto is _____ months (which shall be 1, 2, 3, 6, 9 or 12 months).



--------------------------------------------------------------------------------



The undersigned hereby certifies that before and after giving effect to the
proposed [conversion] [continuation] and to the application of the proceeds
therefrom, no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].


 
 
 
 
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
SIGMA-ALDRICH CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title
 










--------------------------------------------------------------------------------



EXHIBIT G


FORM OF LENDER ASSUMPTION AGREEMENT


LENDER ASSUMPTION AGREEMENT, dated __________, 20___ (this “Agreement”), to the
Credit Agreement, dated as of May 10, 2012 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Sigma-Aldrich Corporation (the “Borrower”), the Lenders party thereto and Wells
Fargo Bank, National Association as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.8 thereof that any bank,
financial institution or other entity may extend Revolving Commitments under the
Credit Agreement subject to the approval of the Borrower and the Administrative
Agent, by executing and delivering to the Borrower and the Administrative Agent
a supplement to the Credit Agreement in substantially the form of this
Agreement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Agreement, become
a Lender for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a Revolving Commitment of $[__________].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.



--------------------------------------------------------------------------------



6. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.
[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:
 
Name:
 
Title:
 



Accepted and agreed to as of the date first written above:

SIGMA-ALDRICH CORPORATION
By:
 
Name:
 
Title:
 

By:
 
Name:
 
Title:
 

Acknowledged as of the date first written above:

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
By:
 
Name:
 
Title:
 






--------------------------------------------------------------------------------



EXHIBIT H-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 10, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sigma-Aldrich Corporation (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]

By:
 
Name:
 
Title:
 



Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



EXHIBIT H-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 10, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sigma-Aldrich Corporation (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association as
administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]

By:
 
Name:
 
Title:
 

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------



EXHIBIT H-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of May 10, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sigma-Aldrich Corporation (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]

By:
 
Name:
 
Title:
 

Date: ________ __, 20[ ]









--------------------------------------------------------------------------------



EXHIBIT H-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of May 10, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sigma-Aldrich Corporation (the “Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

By:
 
Name:
 
Title:
 



Date: ________ __, 20[ ]

